EXHIBIT 10.3
 
 
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
 
SILICIUM QUÉBEC SOCIÉTÉ EN COMMANDITE/
 
QUÉBEC SILICON LIMITED PARTNERSHIP
 
October 1, 2010
 

 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
ARTICLE 1 INTERPRETATION 2
1.1           Definitions2
 
ARTICLE 2 TERM 11
2.1           Effective date and Term11
 
ARTICLE 3 THE PARTNERSHIP 11
3.1           Formation of Partnership.11
3.2           Name12
3.3           United States Tax Classification12
 
ARTICLE 4 BUSINESS OF THE PARTNERSHIP 12
4.1           Business12
4.2           Registered domicile and principal executive office12
4.3           Fiscal Year12
 
ARTICLE 5 MANAGEMENT OF THE PARTNERSHIP 13
5.1           General13
5.2           Restrictions on Special Partners13
5.3           Restrictions on General Partner13
5.4           Limited Liability of a Special Partner13
 
ARTICLE 6 THE GENERAL PARTNER 14
6.1           Power of Attorney14
6.2           General Provisions Concerning Power of Attorney15
6.3           Specific Power and Authority of the General Partner15
6.4           Duty of Care17
6.5           Limitation of Liability18
6.6           Payments to the General Partner of Expenses18
6.7           Other Matters Concerning the General Partner18
6.8           Status and Capacity of the General Partner and the Partnership18
6.9           Insurance20
6.10           Transactions Involving the General Partner and its Controlled
Affiliated Persons20
6.11           Safekeeping of Assets20
6.12           Payments20
6.13           Restrictions upon the General Partner21
6.14           Prohibition from Commingling Funds21
 
ARTICLE 7 THE SPECIAL PARTNERS 21
7.1           Status and Capacity of the Special Partners21
7.2           Competing Businesses22
 
ARTICLE 8 CAPITAL 22
8.1           Capital22
8.2           Attributes of the Units22
8.3           Units Fully-Paid and Non-Assessable23
8.4           [Reserved]23
8.5           Individual Capital Accounts23
8.6           Units Issued and Outstanding23
8.7           Admission of Additional Partners23
8.8           Additional Units24
8.9           Registrar and Transfer Agent; and Amendments to the Register24
8.10           Inspection of Register24
8.11           Certificates24
8.12           Lost Certificates24
8.13           Effect of Registration25
8.14           Retirement of Note25
 
ARTICLE 9 SECURITY INTERESTS 25
9.1           Limitation on Security Interests25
9.2           Security Interest by Operation of Law25
 
ARTICLE 10 TRANSFER OF PARTNERSHIP INTEREST 25
10.1           Prohibition on Transfer25
10.2           No Violation of Applicable Laws26
10.3           Transfers in Violation of this Agreement26
10.4           Rights of First Refusal26
10.5           Tag Along Rights27
10.6           Put Rights Upon a Change of Control Event28
10.7           Other Call Rights29
10.8           Transfers to Affiliates30
10.9           Rights and Obligations of Transferees31
10.10           Expenses Relating to Transfer31
10.11           Application to Affiliates31
 
ARTICLE 11 RESIGNATION OR REMOVAL OF GENERAL PARTNER 31
11.1           Resignation or Withdrawal of the General Partner31
11.2           Removal of the General Partner31
11.3           Transfer of Management and Title to New General Partner32
11.4           Condition Precedent32
11.5           Successor32
11.6           Release33
 
ARTICLE 12 ALLOCATIONS AND DISTRIBUTIONS 33
12.1           Allocation of Profits and Losses33
12.2           United States Federal Income Tax Allocations34
12.3           Annual Tax Distribution34
12.4           Quarterly Advances of Distributable Cash34
12.5           Special Distributions35
12.6           Other Distributions of Distributable Cash35
12.7           Auditor's Determination35
12.8           Return of Capital Contribution35
12.9           Repayments35
12.10           Negative Distributable Cash35
12.11           Offset35
12.12           Capital Cost Allowance36
12.13           Tax Elections36
12.14           Adjustment Indemnity36
 
ARTICLE 13 MEETINGS OF THE PARTNERS 37
13.1           Calling of Meetings37
13.2           Quorum38
13.3           Notice38
13.4           Voting38
13.5           Decisions39
13.6           Proxies39
13.7           Record Dates39
13.8           Chairman40
13.9           Form of Proxy40
13.10           Additional Rules and Procedures40
13.11           Authorized Attendance40
13.12           Resolutions in Writing40
 
ARTICLE 14 RECORDS, REPORTS AND REPORTING 40
14.1           Records and Books of Account40
14.2           Reports41
14.3           Income Tax Information42
14.4           Accounting Policies43
14.5           Auditor43
14.6           Audit43
14.7           Banking43
14.8           Internal Controls44
 
ARTICLE 15 CASH CALLS 44
15.1           Cash Call Notice44
15.2           Non-Contributing Special Partner44
15.3           Funds for Special Projects45
 
ARTICLE 16 DEFAULT OF A SPECIAL PARTNER 45
16.1           Default45
16.2           No Default46
16.3           Acts of Insolvency46
16.4           Rights of Defaulting Special Partner upon a Default47
16.5           Right to Purchase of Non-Defaulting Special Partners47
16.6           Default Payments by Non-Defaulting Special Partners47
16.7           Waiver 2229 Civil Code47
 
ARTICLE 17 TERMINATION OF THE PARTNERSHIP 48
17.1           No Dissolution or Termination48
17.2           Termination48
 
ARTICLE 18 CONFIDENTIALITY 49
18.1           Confidentiality49
 
ARTICLE 19 DISPUTE RESOLUTION 50
19.1           Amicable Resolution50
19.2           Mediation50
19.3           Arbitration51
19.4           Non-Exclusive Remedy52
19.5           Enforcement by Partners52
 
ARTICLE 20 INDEMNIFICATION 52
20.1           General Indemnity52
20.2           General Partner's Indemnity52
20.3           Advance by the Partnership53
20.4           Insurance53
20.5           Exclusivity53
 
ARTICLE 21 GENERAL 53
21.1           Notices53
21.2           Preamble55
21.3           Execution of Documents55
21.4           Determinations of Book Value and Fair Market Value55
21.5           Entire Agreement56
21.6           Amendment56
21.7           No Waiver56
21.8           Severability56
21.9           Currency56
21.10           Number and Gender56
21.11           Date for Any Action57
21.12           Accounting Principles57
21.13           Successors and Assigns57
21.14           Public Announcements57
21.15           Governing Law57
21.16           Jurisdiction57
21.17           Further Assurances57
21.18           Third Parties58
21.19           Counterparts58
 

 

()
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
 
THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT dated October 1, 2010,
 
BY AND BETWEEN:
BÉCANCOUR SILICON INC., a company governed by the laws of Québec;

 
 
(hereinafter called "BSI")

 
AND:
DOW CORNING CANADA, INC., a corporation governed by the laws of Canada;

 
 
(hereinafter called "DCC LP Canco")

 
AND:
QUÉBEC SILICON GENERAL PARTNER INC., a company governed by the laws of Québec;

 
 
(hereinafter called "GP")

 
WHEREAS Silicium Québec Société en commandite / Québec Silicon Limited
Partnership (the "Partnership") is a limited partnership that has been formed
according to the laws of the Province of Québec to operate the Business (as
defined below) and is governed by a limited partnership agreement entered into
on August 18, 2010 between BSI, as special partner, and GP, as general partner,
as amended by the Intermediate Agreement of Limited Partnership dated
September 30, 2010 (collectively, the "Original Limited Partnership Agreement");
 
WHEREAS (i) concurrently with the entering into of the above-referred
Intermediate Agreement of Limited Partnership, BSI transferred to the
Partnership its silicon metal production operations (excluding solar grade
silicon purification operations) that it owned and operated at the Facility (as
defined below) (the "Business") pursuant to the Business Transfer Agreement (as
defined below) in exchange for the issuance by the Partnership to BSI of
51,000 Units (as defined below) and the Note in the principal amount of
US $40,254,751 and (ii) GP has contributed CAD $10,000 to the capital of the
Partnership in exchange for the issuance by the Partnership to GP of 10 Units;
 
WHEREAS BSI Parent (as defined below) owns all of the issued and outstanding
shares in the share capital of BSI;
 
WHEREAS on the date hereof, pursuant to the Framework Agreement (as defined
below), DCC LP Canco contributed US $40,254,751, which amount will be subject to
adjustment in accordance with the Framework Agreement, to the capital of the
Partnership in exchange for the issuance by the Partnership to DCC LP Canco of
49,000 Units (the "DCC LP Canco Unit Acquisition");
 
WHEREAS Dow Corning Corporation, a corporation organized under the laws of the
State of Michigan ("DCC LP Canco Parent"), owns, directly or indirectly, all of
the issued and outstanding shares in the share capital of DCC LP Canco;
 
WHEREAS BSI, DCC LP Canco and GP desire to amend, supplement and restate the
Original Limited Partnership Agreement to, inter alia, introduce DCC LP Canco as
a special partner of the Partnership;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto hereby agree as follows:
 
ARTICLE 1
 
INTERPRETATION
 
 
1.1 Definitions
 
In this Agreement, the following expressions shall have the following meanings,
unless there is something in the context inconsistent therewith:
 
"AAA" has the meaning attributed thereto in Section 19.3(a);
 
"Absolute Control" means:
 
(i)  
in relation to a Person that is a corporation, the ownership, directly or
indirectly, of voting securities of such Person carrying all of the voting
rights attaching to all voting securities of such Person (other than Qualifying
Shares) and which are sufficient, if exercised, to elect the entirety of its
board of directors; and

 
(ii)  
in relation to a Person that is a partnership, limited partnership, mutual fund
trust, trust or other similar unincorporated entity or association of any
nature, the ownership, directly or indirectly, of voting securities of such
Person (including the general partner thereof, as the case may be) carrying all
of the voting rights attaching to all voting securities of such Person
(including the general partner thereof, as the case may be) or the ownership of
all of the other interests or rights entitling the holder thereof to exercise
exclusive control and direction over the management and policies of such Person,
as the case may be; and "Absolutely Controls" and "Absolutely Controlled" shall
have similar meanings;

 
"Absolutely Controlled Affiliate" means, in relation to any Person, any other
Person that is Absolutely Controlled by the first-mentioned Person;
 
"Accounting Firm" has the meaning ascribed thereto in Section (b);
 
"Act of Insolvency" has the meaning ascribed thereto in Section 16.3;
 
"Affiliate" means, in relation to any Person, any other Person that, directly or
indirectly, (i) Absolutely Controls the first-mentioned Person, (ii) is an
Absolutely Controlled Affiliate of the first-mentioned Person or (iii) is under
common Absolute Control with the first-mentioned Person;
 
"Affiliated Person" means, in relation to any Person, any other Person that,
directly or indirectly, Controls or is Controlled by or under common Control
with the first-mentioned Person;
 
"Agreement" means this Amended and Restated Limited Partnership Agreement, all
schedules attached hereto and any agreement or schedule amending this Agreement;
the words "hereto", "herein", "hereinabove", "hereinafter", "hereof", "hereby"
and "hereunder" and similar expressions refer to this Agreement and not to any
particular section, clause or part of it;
 
"applicable Law" has the meaning ascribed thereto in the definition of Laws;
 
"arm's length" has the meaning ascribed thereto in the Income Tax Act;
 
"BSI" means Becancour Silicon Inc.;
 
"BSI Parent" means Timminco Limited, a corporation organized under the laws of
Canada, including any successor thereto;
 
"Business" has the meaning ascribed thereto in the preamble;
 
"Business Day" means any day of the year, other than a Saturday, Sunday or other
day on which banks are closed for business in Montreal, Québec or in New York,
New York;
 
"Call Rights" has the meaning ascribed thereto in Section 10.7;
 
"Called Interests" has the meaning ascribed thereto in Section 10.7;
 
"Called Interests Valuation Price" has the meaning ascribed thereto in
Section 10.7(d);
 
"Calling Partner" has the meaning ascribed thereto in Section 10.7;
 
"Canadian Dollar", "CAD" or "$" means, unless otherwise indicated, dollars in
the lawful currency of Canada;
 
"Capital Contribution" means any contributions of cash, assets or property made
to the capital of the Partnership by the Partners or any one Partner, as the
case may be, (including the predecessor holders of a Partnership Interest of
such Partners, as applicable) net of any liabilities secured by such contributed
assets or property assumed by the Partnership or subject to which the
Partnership takes or has taken the contributed assets or properties;
 
"Cash Call Notice" has the meaning ascribed thereto in Section 15.1;
 
"Change of Control Event" means the occurrence of any of the following: (a) the
direct or indirect transfer, conveyance or other disposition (other than by way
of merger, amalgamation or other consolidation), in one or a series of related
transactions, of all or substantially all of the properties and assets of:
(i) BSI Parent and its subsidiaries, or (ii) the Change of Control Member and
its subsidiaries, taken as a whole, to any Person or group of Persons acting
together for the purpose of acquiring such properties and assets; (b) the
consummation of any transaction or series of related transactions (including,
without limitation, any merger, amalgamation or other consolidation) the result
of which is that any Person or group of Persons acting together for the purpose
of acquiring, holding or disposing of the securities of BSI Parent or the Change
of Control Member acquires Control of BSI Parent or the Change of Control
Member, as applicable, other than an Affiliated Person of BSI Parent or the
Change of Control Member on the date hereof (but including any holding company
formed by BSI Parent subsequent to the date hereof as part of an internal
restructuring); (c) the consummation of any transaction or series of related
transactions (including, without limitation, any merger, amalgamation or other
consolidation) the result of which is that the beneficial owners of the share
capital or other equity interests of BSI Parent or the Change of Control Member,
as applicable, immediately prior to such transaction or transactions cease to be
the beneficial owners, in the aggregate, of at least such number of voting
securities sufficient to Control the surviving or resulting entity of such
transaction or transactions; or (d) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of BSI Parent (together with any new directors whose election by the
Board of Directors or whose nomination for election by the shareholders of BSI
Parent was approved by a vote of a majority of the directors then still in
office who were directors at the beginning of such period or whose election or
nomination for election was previously approved) cease to constitute a majority
of the directors then in office; provided, that in the case of any of clauses
(a)(ii), (b) or (c) above, if the Partnership Interests held by the Change of
Control Member constitute all or substantially all of the assets of the Change
of Control Member, then such event shall not constitute a Change of Control
Event, but rather shall be deemed a Transfer. Notwithstanding the above, (x) no
purchase of securities of BSI Parent by Advanced Metallurgical Group N.V. or its
Affiliated Persons (collectively, "AMG") shall constitute a Change of Control
Event and a public sale of equity interests in BSI Parent shall not, in and of
itself, represent a Change of Control Event, and (y) the acquisition of
beneficial ownership of 40% or more of the outstanding shares of BSI Parent by
any Person or group of related Persons shall constitute a Change of Control
Event if said position is greater than that held by AMG. The Special Partners
agree and acknowledge that, as of the date hereof, the sale or other transfer of
the securities of BSI to any Person or group of Persons other than an Affiliate
of BSI constitutes a Transfer rather than a Change of Control Event and that any
such sale or transfer at a future date would be a Change of Control Event or
Transfer, as the case may be, depending on the circumstances at such time;
 
"Change of Control Member" means any affiliate of BSI Parent that, directly or
indirectly, owns Partnership Interests or GP Shares, so long as Partnership
Interests and/or GP Shares do not constitute all or substantially all of its
assets;
 
"Civil Code" means the Civil Code of Québec, as the same may be amended,
supplemented or restated from time to time;
 
"Code" means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder;
 
"Confidential Information" has the meaning ascribed thereto in Section 18.1;
 
"Contribution Deadline" has the meaning ascribed thereto in Section 15.1;
 
"Control" means:
 
(i)  
in relation to a Person that is a corporation, the ownership, directly or
indirectly, of voting securities of such Person carrying more than 50% of the
voting rights attaching to all voting securities of such Person (Qualifying
Shares in the capital of such Person being deemed to be owned by the largest
shareholder of such Person) or which are sufficient, if exercised, to elect the
majority of its board of directors; and

 
(ii)  
in relation to a Person that is a partnership, limited partnership, mutual fund
trust, trust or other similar unincorporated entity or association of any
nature, the ownership, directly or indirectly, of voting securities of such
Person (including the general partner thereof, as the case may be) carrying more
than 50% of the voting rights attaching to all voting securities of such Person
(including the general partner thereof, as the case may be) or the ownership of
more than 50% of other interests or rights entitling the holder thereof to
exercise, control and direction over the management and policies of such Person,
as the case may be; and "Controls", "Controlled" and "Controlling" shall have
similar meanings; provided that Dow Chemical Company and Corning Incorporated
each shall be deemed to be a Person in Control of DCC LP Canco Parent so long as
it owns at least 50% of the outstanding share capital of DCC LP Canco Parent and
AMG shall be deemed to be a Person in Control of BSI Parent so long as it owns
at least 40% of the outstanding share capital of BSI Parent;

 
"Controlled Affiliated Person" means, in relation to any Person, any other
Person that is Controlled by the first-mentioned Person;
 
"DCC Customer" means DCC LP Canco Parent or any Affiliate thereof to which
DCC LP Canco Parent from time to time assigns its rights and obligations under
the Supply Agreement or otherwise designates to be a party thereto;
 
"DCC GP Co" means Dow Corning Netherlands, B.V., a corporation organized under
the laws of the Netherlands;
 
"DCC LP Canco" has the meaning ascribed to it in the preamble;
 
"DCC LP Canco Parent" has the meaning ascribed to it in the preamble, including
any successor thereto;
 
"DCC LP Canco Unit Acquisition" has the meaning ascribed thereto in the
preamble;
 
"Default" has the meaning ascribed thereto in Section 16.1;
 
"Default Payments" has the meaning ascribed thereto in Section 16.6;
 
"Defaulting Special Partner" has the meaning ascribed thereto in Section 16.1,
in fine;
 
"Dispute" has the meaning ascribed thereto in Section 20.1;
 
"Distributable Cash" means, at the time of determination, the positive cash
balances available in excess of anticipated working capital needs (including, as
working capital needs, any funds necessary to satisfy any payment obligations
under working capital and other debt facilities and, if payable by the
Partnership, for taxes), anticipated capital requirements and reasonable
reserves established, from time to time, to meet anticipated expenses and
unforeseen costs; it being understood that draw downs on working capital and
other debt facilities are not intended to increase the amount of Distributable
Cash (other than to provide funds for the payment of taxes by the Partnership,
if any), as determined by the GP in respect of a Fiscal Quarter or a Fiscal
Year;
 
"Distribution" means: (i) any distribution of the income of the Partnership to
any Partner; or (ii) any distribution or payment made by the Partnership to or
at the direction of a Partner in connection with the purchase, redemption or
retirement by the Partnership of any outstanding Units, including in each case
any distribution made from Distributable Cash;
 
"Facility" means the silicon metal facility located at 6500 Rue Yvon-Trudeau,
Bécancour, Québec (as more fully defined in the Framework Agreement);
 
"Fiscal Quarter" means each of the three-month periods ending on March 31,
June 30 and September 30 in each Fiscal Year;
 
"Fiscal Year" has the meaning ascribed thereto in Section 4.3;
 
"Framework Agreement" means that certain Framework Agreement, dated as of
August 10, 2010, by and among DCC LP Canco Parent, BSI Parent and BSI, as the
same may be amended from time to time;
 
"GAAP" means the accounting principles generally accepted in Canada from time to
time, including the policies and standards of disclosure recommended by the
Canadian Institute of Chartered Accountants from time to time, applied in a
consistent manner from period to period;
 
"General Partner" means GP, acting in its capacity as a general partner of the
Partnership under this Agreement, or any successor or other Person admitted to
the Partnership as a successor to the General Partner in accordance with the
provisions of this Agreement;
 
"Governmental Authority" means any: (i) federal, provincial, regional, local,
municipal, foreign, international, multinational, territorial, state or other
government, governmental or public department, central bank, court, tribunal,
arbitral body, statutory body, commission, board, bureau or agency, domestic or
foreign; (ii) subdivision, agent, commission, board or authority of any of the
foregoing; or (iii) quasi-governmental, private body or regulatory entity
exercising any regulatory, expropriation or taxing authority under, or for the
account of, any of the foregoing, including any stock exchange;
 
"GP" means Québec Silicon General Partner Inc., a company organized under the
laws of Québec;
 
"GP Board" means the board of directors of GP;
 
"GP Class A Shares" means the class A shares in the share capital of GP;
 
"GP Class B Shares" means the class B shares in the share capital of GP;
 
"GP Organizational Documents" means the Articles of Incorporation of GP in
effect from time to time;
 
"GP Shares" means the shares in the share capital of GP;
 
"IFRS" means International Financial Reporting Standards, as in effect from time
to time;
 
"including", "include" and words of similar import when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as "without limitation", or "but not limited to", or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter;
 
"Income Tax Act" means the Income Tax Act (Canada) as the same may be amended,
supplemented or restated from time to time, and includes all regulations
promulgated thereunder, and any reference to the Income Tax Act also refers to
any successor or replacement federal legislation;
 
"Insolvent" means, with respect to the applicable Person on any date of
determination, satisfying the definition of an "insolvent person" contained in
Section 2 of the Bankruptcy and Insolvency Act (Canada), and "Insolvency" means
the condition of being Insolvent;
 
"Laws" means all statutes, codes, treaties, directives, ordinances, decrees,
rules, regulations, municipal by-laws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, decisions, terms
and conditions of any grant, approval, permission, authority or license, rulings
or awards, policies, voluntary restraints, guidelines, or any provisions of the
foregoing, of any Governmental Authority or self-regulatory entity, in each case
which have the force of law, including any interpretation thereof and any
decision, doctrine or recommendations from any Governmental Authority or
self-regulatory entity, in each case which have the force of law, and general
principles of common and civil law and equity, in each case which have the force
of law; and "Law" means any one of the foregoing, and the term "applicable" with
respect to such Law and in the context that refers to one or more Persons, means
that such Law applies to such Person or Persons or its or their business,
undertaking, property, assets or securities and emanates from a Governmental
Authority or self-regulatory entity having jurisdiction over the Person or
Persons or its or their business, undertaking, property, assets or securities;
 
"Mandatory Contribution" has the meaning ascribed thereto in Section 15.1;
 
"Negative Distributable Cash" means, at the time of determination, the negative
cash balances short of anticipated working capital needs (including, as working
capital needs, any funds necessary to satisfy any payment obligations under
working capital and other debt facilities and, if payable by the Partnership,
for taxes), anticipated capital requirements and reasonable reserves
established, from time to time, to meet anticipated expenses and unforeseen
costs; it being understood that draw downs on working capital and other debt
facilities are not intended to increase the amount of Distributable Cash (other
than to provide funds for the payment of taxes), as determined by the GP in
respect of a Fiscal Quarter or a Fiscal Year;
 
"New Shareholders Agreement" has the meaning ascribed thereto in Section 11.5;
 
"Non-Defaulting Special Partners" has the meaning ascribed thereto in
Section 16.1, in fine;
 
"Note" means the promissory note issued by the Partnership to BSI pursuant to
the Business Transfer Agreement;
 
"Offer Notice" has the meaning ascribed thereto in Section 10.4(a);
 
"Original Limited Partnership Agreement" has the meaning ascribed thereto in the
preamble;
 
"Partners" means the General Partner and the Special Partners, and "Partner"
means any one of them;
 
"Partnership" has the meaning ascribed thereto in the preamble;
 
"Partnership Interest" means the interest of a Partner in the Partnership
consisting of: (i) such Partner's interest and share in profits, losses,
reserves, holdbacks, allocations and distributions of the Partnership and its
common stock (as referred to in the Civil Code); (ii) such Partner's capital
account maintained on the books of the Partnership; (iii) such Partner's right
to vote or grant or withhold consents or approvals with respect to Partnership
matters (if any) as provided herein or in the Civil Code; and (iv) such
Partner's other rights, obligations and privileges as provided herein or in the
Civil Code, and includes Units;
 
"Partnership Property" means the assets and property (including monies) of the
Partnership, from time to time;
 
"Partnership Publicity Act" means the Act respecting the legal publicity of sole
proprietorships, partnerships and legal persons (Québec) as the same may be
amended, supplemented or restated from time to time, and includes all
regulations promulgated thereunder; and any reference to the Partnership
Publicity Act also refers to any successor or replacement legislation of the
Province of Québec;
 
"Paying Non-Default Special Partner" has the meaning ascribed thereto in
Section 16.6;
 
"Person" means any individual, sole proprietorship, partnership, corporation or
company, with or without share capital, trust, foundation, joint venture or any
other incorporated or unincorporated entity or association of any nature;
 
"Prime Rate" means, in respect of any day, the annual rate of interest
established from time to time by the Royal Bank of Canada or its successor as
being its reference rate then in effect for determining interest rates on
commercial loans in Canadian Dollars made in Canada by Royal Bank of Canada or
its successors;
 
"Pro-Rata Share" means, with respect to any Partner, (i) the percentage
determined by dividing the number of Units held by such Partner by the total
number of issued and outstanding Units at such time, and (ii) as of the date of
this Agreement, the percentage set forth next to such Partner's name as its
Pro-Rata Share in Section 8.5; provided that the total of all Pro-Rata Shares
shall always be equal to 100%;
 
"Put Notice" has the meaning ascribed thereto in Section 10.6(b);
 
"Put Trigger Date" has the meaning ascribed thereto in Section 10.6(c);
 
"Qualifying Shares" means shares that a Person must hold to qualify as a
director of the issuing corporation under applicable Law, or shares held by a
Person or Persons (equal to no more than 1% of the issued and outstanding share
capital of the issuing corporation) so that the issuing corporation has the
minimum number of shareholders or members required under applicable Law;
 
"Register" means the register of, inter alia, the names and domicile of each of
the Special Partners, the number of Units held by each of the Special Partners,
any information concerning their contributions to the common stock of the
Partnership, and such other information which the General Partner is required to
keep under the Civil Code;
 
"Rules" has the meaning ascribed thereto in Section 19.3(a);
 
"Schedules" means the Schedules attached hereto;
 
"Security Interest" means any mortgage, pledge, assignment by way of security,
security granted under the Bank Act (Canada), hypothec (legal or conventional,
immovable or movable, with or without delivery), pledge, security agreement,
financing or any other security interest on any property and any and all similar
arrangements, conditions or encumbrances on any property that in substance
secure payment or performance of an obligation, including any and all similar
arrangements, conditions or encumbrances on any property under any Law
applicable to any Partner;
 
"Selling Partner" has the meaning ascribed thereto in Section 10.7;
 
"Series A Partner" means the Special Partner that holds, or whose Affiliate
holds, the GP Class A Shares (being BSI as at the date of this Agreement);
 
"Series B Partner" means the Special Partner that holds, or whose Affiliate
holds, the GP Class B Shares (being DCC LP Canco as at the date of this
Agreement);
 
"Shareholders Agreement" means the shareholders agreement with respect to GP
entered into concurrently with this Agreement between BSI, DCC GP Co and GP, as
the same may be amended from time to time;
 
"Special Partner" means the special partners of the Partnership as at the date
of this Agreement, namely BSI and DCC LP Canco, for so long as they remain
special partners of the Partnership, and any other Person which becomes and
remains a special partner of the Partnership in accordance with the provisions
of this Agreement; and "Special Partners" is the collective reference to all
such parties;
 
"Supply Agreement" means the agreement between the Partnership, DCC Customer and
BSI entered into on the date hereof, as the same may be amended from time to
time, regarding the supply and allocation of silicon metal output from the
Business;
 
"Tagging Partner" has the meaning ascribed thereto in Section 10.5;
 
"Taxation Act" means the Taxation Act (Québec) as the same may be amended,
supplemented or restated from time to time, and includes all regulations
promulgated thereunder; and any reference to the Taxation Act also refers to any
successor or replacement legislation of the Province of Québec;
 
"Third Party Offer" has the meaning ascribed thereto in Section 10.4;
 
"Transfer" means, in respect of a Partnership Interest or GP Shares, a transfer,
sale, exchange, assignment, creation of a Security Interest or other encumbrance
or disposition, including the grant of an option or other right, whether
directly or indirectly through the transfer of equity interests of an Affiliate
substantially all of whose assets are comprised of a Partnership Interest or GP
Shares, whether voluntarily, involuntarily, by operation of law or pursuant to a
merger, amalgamation, consolidation or similar business combination, of or in
relation to such Partnership Interest and/or GP Shares; provided, that (i) a
transfer of equity interests in BSI Parent shall not be deemed a Transfer
(although may represent a Change of Control Event), (ii) a transfer of the
equity interests of DCC LP Canco Parent shall not be deemed a Transfer, (iii) a
reorganization involving BSI and BSI Parent whereby BSI is merged or wound-up
into BSI Parent shall not be deemed a Transfer and a reorganization of DCC LP
Canco and DCC LP Canco Parent (or one of its Affiliates) whereby DCC LP Canco is
merged or wound-up into DCC LP Canco Parent (or one of its Affiliates) shall not
be deemed a Transfer and (iv) "Transferred", "transferred", "Transferee", and
"transferee" each have a correlative meaning. The foregoing notwithstanding, the
grant of a Security Interest in a Partnership Interest or GP Shares to a
financial institution in connection with any bona fide loan to a Partner or its
Affiliates from such financial institution in which such financial institution
does not have the power to vote or dispose of such Partnership Interest or GP
Shares other than in case of a default caused by the action or inaction of such
Partner, and, in such case, such financial institution holds the Partnership
Interest or GP Shares subject to the terms and conditions of this Agreement and
the Shareholders Agreement (including, without limitation, subject to the
provisions of Article 10 hereof), and which Security Interest shall be
automatically released upon a Special Partner's exercise of any call rights
under Sections 10.7 and 16.5, shall not be deemed a Transfer;
 
"Unanimous Resolution" means:
 
(i)  
a resolution passed by the votes of both Special Partners at a duly constituted
meeting of the Partners or any adjournment thereof; or

 
(ii)  
a written resolution signed in one or more counterparts by both Special
Partners;

 
"Units" means the units evidencing the Partnership Interest of a Partner; and
 
"Valuation Price" has the meaning ascribed thereto in Section 10.6(d).
 
ARTICLE 2
 
TERM
 
 
2.1 Effective date and Term
 
This Agreement will be effective from the date hereof and, unless it is
terminated earlier in accordance with the terms of this Agreement, will continue
for a period of 99 years commencing as and from October 1, 2010. To the fullest
extent permitted under applicable Law, each of the Partners hereby waives its
rights under Article 2228 of the Civil Code with respect to withdrawal from the
Partnership.
 
ARTICLE 3
 
THE PARTNERSHIP
 
 
3.1 Formation of Partnership.
 
GP, as general partner, and BSI, as special partner, constituted themselves as a
limited partnership under the Civil Code and the Partnership Publicity Act on
August 18, 2010 and subject to the terms and conditions of the Original Limited
Partnership Agreement. Each of GP and BSI hereby acknowledge and agree that it
has executed such declarations, certificates, statements and other documents,
and has done such filings, registrations and recordings and performed such other
acts that were required in order to comply with the requirements of Laws
applicable in the Province of Québec for the formation and maintenance of the
Partnership as a limited partnership. The Partners hereby acknowledge and agree
that henceforth they shall execute such other declarations, certificates,
statements and other documents, and do such further filings, registrations and
recordings and perform such further acts that shall be required in order to
comply with the requirements of Laws applicable in the Province of Québec for
the maintenance of the Partnership as a limited partnership.
 
 
3.2 Name
 
The Partnership shall carry on business under the name of "Silicium Québec
Société en commandite" in its French language version and "Québec Silicon
Limited Partnership" in its English language version or such other name as may,
from time to time, be designated by all the Partners. Subject to applicable Law,
the French and English language versions may be used alone or together.
 
 
3.3 United States Tax Classification
 
It is the intention of the parties hereto that the Partnership be treated as a
partnership for United States federal, state and local income tax purposes. The
Partnership shall not elect to be treated as other than a partnership under
Treasury Regulations Section 301.7701-3(c) (or any corresponding applicable
provisions of United States state or local law) unless the Series B Partner
instructs the Partnership otherwise, in which case the Partnership shall make
such election and timely file any required Internal Revenue Service Forms, as
instructed by the Series B Partner. Subject to such election, neither the
Partnership nor any Partner shall take any other action that may cause the
Partnership to be treated as other than a partnership for United States federal,
state and local income tax purposes.
 
ARTICLE 4
 
BUSINESS OF THE PARTNERSHIP
 
 
4.1 Business
 
The Partnership was formed and is hereby continued for the purpose of carrying
out the Business. Except as otherwise provided in this Agreement, the
Partnership will have the power to do any and every act necessary, proper,
convenient or incidental to the pursuit or accomplishment of the Business under
this Agreement. The Partnership shall carry on business in such a manner as to
ensure, to the greatest extent possible, the limited liability of the Special
Partners, and the General Partner shall register the Partnership in any
jurisdiction where the General Partner considers it appropriate or is required
to do so.
 
 
4.2 Registered domicile and principal executive office
 
The registered domicile of the Partnership shall be located at 6500,
Yvon-Trudeau Street, Bécancour, Québec, or at such other location approved by
all the Partners.
 
 
4.3 Fiscal Year
 
The fiscal year of the Partnership will end on December 31 of each year, subject
to amendment by the GP Board in accordance with the Shareholders Agreement (the
"Fiscal Year").
 
ARTICLE 5
 
MANAGEMENT OF THE PARTNERSHIP
 
 
5.1 General
 
Subject to the provisions of the Civil Code, the business and affairs of the
Partnership will be managed solely by the General Partner. Subject to the terms
of this Agreement, the Shareholders Agreement and the GP Organizational
Documents, the General Partner shall have exclusive authority to manage, control
and administer the business, affairs and undertaking of the Partnership and,
subject to decisions of the Special Partners under this Agreement (when
required), to make all decisions regarding the business, affairs and undertaking
of the Partnership. Pursuant to the foregoing, the General Partner shall have
all of the rights and powers of a general partner as provided in the Civil Code
and as otherwise provided by applicable Law, and, subject to the foregoing, any
action taken by the General Partner shall constitute the act of, and serve to
bind, the Partnership.
 
 
5.2 Restrictions on Special Partners
 
Subject to the provisions of the Civil Code, no Special Partner shall have any
right or authority to:
 
(a)  
borrow or use the funds of the Partnership; or

 
(b)  
except as permitted or contemplated under this Agreement, compel or seek a
partition or sale, judicial or otherwise, of any Partnership Property, or
otherwise require any Partnership Property to be distributed to any Partner in
kind.

 
 
5.3 Restrictions on General Partner
 
Notwithstanding the provisions of Section 5.1, the General Partner shall not,
without the prior written consent of all of the Special Partners:
 
(a)  
do any act in contravention of this Agreement;

 
(b)  
do any act which makes it impossible to carry on the business, affairs and
undertaking of the Partnership; or

 
(c)  
carry-on any business, affairs and undertaking other than the Business.

 
 
5.4 Limited Liability of a Special Partner
 
Subject to the provisions of the Civil Code, the liability of a Special Partner
for the debts, liabilities and other obligations of the Partnership is limited
to its agreed contribution to the Partnership pursuant to this Agreement and a
Special Partner will not as such or otherwise be liable for any further
assessment, claim or contribution to the Partnership. For greater certainty, the
approval, whether express or implied, if any, by any Special Partner of any cash
call forecast presented to the Special Partners shall in no event constitute or
be construed as an amount which such Special Partner has agreed to contribute to
the Partnership.
 
ARTICLE 6
 
THE GENERAL PARTNER
 
 
6.1 Power of Attorney
 
Each Special Partner hereby constitutes and appoints the General Partner, with,
subject to the Civil Code, full power and authority to delegate, without however
in any way relieving the General Partner from any of its obligations and
liabilities hereunder or under any applicable Law, its true and lawful attorney,
agent and mandatary, with full power and authority, in its name, place and
stead, and for its use and benefit, to:
 
(a)  
execute, swear to, record and file in the appropriate public offices any and all
of the following:

 
(i)  
all declarations, including declarations of change, and other instruments
necessary to form, qualify, continue and keep in good standing the Partnership
as a valid and subsisting limited partnership under Laws applicable in the
Province of Québec and in all jurisdictions where it carries on business;

 
(ii)  
all declarations, including declarations of change, and other instruments
necessary to reflect any amendment to this Agreement, provided, that such
amendments were duly authorized pursuant to this Agreement; and

 
(iii)  
any elections under the Income Tax Act, the Taxation Act, and under any
analogous legislation on behalf of the Partnership as may be necessary, prudent
or advisable in connection with the business, assets, properties, affairs and
undertaking of the Partnership, including its dissolution, winding-up,
liquidation and termination (if such dissolution, winding-up, liquidation or
termination is authorized pursuant to this Agreement), as the case may be,
provided, that the General Partner does not exceed its authority, in executing
any such elections;

 
(b)  
execute and file with any governmental authority any documents necessary to be
filed in connection with the business, assets, properties, affairs and
undertaking of the Partnership as authorized in this Agreement;

 
(c)  
subject to the provisions of this Agreement, execute and deliver such documents
for, on behalf of and in the name of the Partnership as may be necessary to
carry on the Business;

 
(d)  
execute and deliver such documents as are necessary to give effect to any duly
authorized amendment to this Agreement; and

 
(e)  
execute and deliver such instruments, documents, conveyances and other
instruments as may be necessary in the discretion of the General Partner to give
effect to any dissolution, winding-up, liquidation or termination of the
Partnership authorized pursuant to this Agreement. The authority granted to the
General Partner pursuant to this Section 6.1(e) shall not cease on the
dissolution, winding-up, liquidation or termination of the Partnership, but
shall continue in full force and effect thereafter. The provisions of this
Section 6.1, however, shall not permit the General Partner to delegate authority
for matters requiring a special vote of the GP Board pursuant to the GP
Organizational Documents or the Shareholders Agreement, unless any such approval
is obtained.

 
 
6.2 General Provisions Concerning Power of Attorney
 
The grant of power and authority contained in Section 6.1:
 
(a)  
has been granted in connection with the performance of a specific obligation,
namely the obligation to administer and manage the business, assets, properties,
affairs and undertaking of the Partnership;

 
(b)  
may be exercised by the General Partner on behalf of each Special Partner by a
facsimile signature or by listing all of the Special Partners executing any
instrument with a single signature as attorney and agent for all of them; and

 
(c)  
will extend to and be binding upon the heirs, executors, administrators, legal
representatives, successors and assigns of the Special Partners.

 
Notwithstanding Section 6.1(e), the power of attorney shall continue only as
long as the attorney, agent and mandatary is the general partner of the
Partnership, and shall terminate thereafter with respect to that attorney, agent
and mandatary upon substitution therefor of a replacement general partner of the
Partnership, and shall also terminate with respect to a Special Partner on any
Transfer by the Special Partner of all of its Partnership Interest except with
respect to such actions as are necessary to effect substitution of the
transferee or assignee as a Special Partner in the Partnership.
 
 
6.3 Specific Power and Authority of the General Partner
 
(a)  
Subject to the terms and conditions of this Agreement and subject to obtaining
any requisite approval of the GP Board in accordance with the GP Organizational
Documents and/or Shareholders Agreement, it is hereby acknowledged and agreed
that the General Partner has been authorized to do for or on behalf of or in the
name of the Partnership all things which, in its sole judgment, are necessary,
proper or desirable to manage and carry on the Business (including the
day-to-day business, affairs and undertaking of the Partnership), with the
right, power and authority for and on behalf of and in the name of the
Partnership, and responsibility and obligation, to:

 
(i)  
maintain proper and complete accounting records for the Partnership, including
as required by the Partnership and/or by applicable Law;

 
(ii)  
authorize the payment of operating expenses incurred on behalf of the
Partnership in connection with the Business;

 
(iii)  
calculate the amount of allocations and distributions by the Partnership;

 
(iv)  
prepare financial statements, regulatory filings, income tax returns,
information returns, compliance reports and financial and accounting information
as required by the Partnership and/or by applicable Law;

 
(v)  
ensure that the Partners are provided with financial statements and other
reports as are required from time to time by applicable Law or under this
Agreement;

 
(vi)  
ensure that the Partnership is operated at a level commensurate with industry
standards and, in all cases, complies with all applicable regulatory
requirements and applicable Laws (including, without limitation, those related
to labour, safety and environmental matters);

 
(vii)  
ensure that the Partnership adopts, and adheres to, the code of conduct
governing the operations of BSI (including the portions of such code relating to
laws comparable to the United States Foreign Corrupt Practices Act);

 
(viii)  
negotiate and enter into contracts and agreements with third-party providers of
services, including attorneys, auditors, contractors and engineers, with respect
to the Business;

 
(ix)  
negotiate, execute and perform all agreements which require execution by the
Partnership involving matters or transactions with respect to the Business;

 
(x)  
open and manage bank accounts in the name of the Partnership and spend the
capital of the Partnership in the exercise of any right or power exercisable by
the General Partner hereunder, in connection with the Business;

 
(xi)  
except as expressly limited in this Agreement, incur such liabilities in the
name of the Partnership from time to time as the General Partner may determine
without limitation with regard to amount, cost or conditions of reimbursement of
such liabilities, in connection with the Business;

 
(xii)  
purchase, lease, or otherwise deal with assets and properties for the Business;

 
(xiii)  
transfer, assign, encumber, hypothecate or pledge all or any of the Partnership
Property now owned or hereafter acquired, to secure any present and future
liabilities and related expenses of the Partnership and to sell all or any of
such Partnership Property pursuant to a foreclosure or other realization upon
the foregoing transfers, assignments, encumbrances, hypothecations and pledges;

 
(xiv)  
establish cash reserves that are determined to be necessary or appropriate for
the proper management and operation of the Partnership;

 
(xv)  
see to the sound management of the Partnership, and manage, control and develop
all the activities of the Partnership and take all measures necessary or
appropriate for the Business or ancillary thereto;

 
(xvi)  
incur costs and expenses in the name of or for the account of the Partnership,
provided, that such costs and expenses are incurred in connection with the
Business;

 
(xvii)  
employ, retain, engage or dismiss from employment personnel, counsel, auditors,
agents, contractors, subcontractors, engineers, representatives or professionals
with the powers and duties, as may be necessary, prudent or advisable in the
carrying on of the Business (including, without limitation, pursuant to any
services agreement which may be in effect from time to time);

 
(xviii)  
invest cash assets of the Partnership that are not immediately required for the
Business in investments which the General Partner considers appropriate;

 
(xix)  
act as attorney in fact or agent and mandatary of the Partnership in disbursing
and collecting monies for the Partnership and fulfilling the obligations of the
Partnership and handling and settling any claims of the Partnership;

 
(xx)  
commence or defend any act or proceeding in connection with the Partnership
(including, subject to Section 19, defend any action taken against the directors
and officers of the General Partner);

 
(xxi)  
file returns or other documents required by any governmental, regulatory or like
authority;

 
(xxii)  
do anything that is in furtherance or incidental to the Business or that is
provided for in this Agreement;

 
(xxiii)  
obtain and maintain insurance coverage (including directors and officers
insurance) commensurate with industry standards;

 
(xxiv)  
execute, acknowledge and deliver the documents necessary to effect any or all of
the foregoing or otherwise in connection with the Business;

 
(xxv)  
generally carry out the objects, purposes, business and undertaking of the
Partnership; and

 
(xxvi)  
provide office facilities and personnel to carry out any of the foregoing acts,
functions or services.

 
 
6.4 Duty of Care
 
The General Partner shall exercise the powers and authorities and discharge its
duties under this Agreement honestly and in good faith, and in the best
interests of the Special Partners, and in connection therewith, exercise the
degree of care, diligence and skill that a reasonable prudent general partner of
a partnership, the principal business and undertaking of which is the Business,
would exercise in comparable circumstances. The General Partner shall manage and
operate the Partnership in such a manner as to ensure that the limited liability
of the Special Partners is retained.
 
 
6.5 Limitation of Liability
 
(a)  
Neither the General Partner nor any Affiliated Persons thereof nor their
respective shareholders, officers, directors, or employees shall be liable,
responsible or accountable in damages or otherwise to the Partnership or any
Special Partner for any action taken or failure to act on behalf of the
Partnership within the scope of the power and authority conferred on the General
Partner by this Agreement or by applicable Law unless such action or omission
was performed or omitted fraudulently or constituted an intentional or gross
fault.

 
(b)  
The General Partner is not personally liable for the return of any Capital
Contribution made by a Partner to the Partnership.

 
(c)  
The General Partner may exercise any of the powers or authority granted to it by
this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its mandataries and agents, and the General Partner
shall not be responsible for any misconduct or negligence on the part of any
such mandatary or agent appointed by the General Partner honestly, in good faith
and in the best interests of the Special Partners.

 
 
6.6 Payments to the General Partner of Expenses
 
All expenses incurred by the General Partner in managing and operating the
Partnership, including the cost of such professional, technical, administrative
and other services and advice as it shall deem necessary, shall be paid by the
Partnership.
 
 
6.7 Other Matters Concerning the General Partner
 
(a)  
The General Partner may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture or other paper or document
believed by it to be genuine and to have been signed, delivered or presented by
the proper Person.

 
(b)  
The General Partner may consult with reputable legal counsel, accountants,
investment bankers and other consultants, experts and advisers selected by it,
and any act taken or omitted in reliance upon the opinion of such Persons as to
matters that the General Partner reasonably believes to be within such Person's
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith.

 
 
6.8 Status and Capacity of the General Partner and the Partnership
 
The General Partner hereby represents and warrants to and covenants with each
Special Partner that:
 
(a)  
Subsistence (General Partner). The General Partner is and will continue to be a
valid and subsisting company under the Companies Act (Québec) or such other
jurisdiction under which the General Partner may be continued or under which a
successor to the General Partner may be formed, incorporated, amalgamated or
continued, and has the capacity to own its assets and properties;

 
(b)  
Subsistence (Partnership). The Partnership is, and subject to the provisions of
this Agreement, will continue to be, a valid and subsisting limited partnership
under the Laws applicable in the Province of Québec or such other jurisdiction
under which the Partnership may become registered;

 
(c)  
Capacity (General Partner). The General Partner has the full capacity and
authority to act as the general partner of the Partnership, to perform its
obligations under this Agreement and to enter into and be bound by this
Agreement;

 
(d)  
Capacity (Partnership). The Partnership has the full capacity and authority to
perform its obligations under this Agreement and to be bound by this Agreement;

 
(e)  
Residency (General Partner). The General Partner is and will continue to be a
"corporation deemed resident" in Canada for the purposes of the Income Tax Act;

 
(f)  
Activities. The General Partner has not conducted and will not conduct any
business or activities other than business or activities related to the
business, affairs and undertaking of the Partnership and has no assets or
liabilities of any nature other than assets or liabilities acquired in
connection with the business, affairs and undertaking of the Partnership (which
assets may include Partnership Interest); and the General Partner, while the
general partner of the Partnership, will carry on no business and incur no
liabilities other than for the purposes set forth in this Agreement or
resulting, directly or indirectly, from it being the General Partner;

 
(g)  
Extra-Jurisdictional Registration (Partnership). The Partnership is, and will
continue to be, qualified to carry on business in any jurisdiction in which the
Partnership carries on business if such qualification is required under the laws
of that jurisdiction;

 
(h)  
Extra-Jurisdictional Registration (General Partner). The General Partner holds
and will maintain the registrations necessary for the conduct of its business
and has and will continue to have all licenses and permits necessary to carry on
its business as the general partner of the Partnership in all jurisdictions
where the activities of the General Partner or the Partnership require licensing
or some other form of registration of the General Partner;

 
(i)  
Authorizations. This Agreement has been duly authorized, executed and delivered
by the General Partner;

 
(j)  
No Conflict. The signing, delivery and performance by the General Partner of
this Agreement do not violate any of the articles, by-laws or other constating
documents of the General Partner, or any agreements to which it is a party or
any applicable Law, except for such violations which would not have a material
adverse effect on the Partners or the Partnership;

 
(k)  
Legally Binding. This Agreement constitutes legal, valid and binding obligations
of the General Partner, enforceable against it in accordance with its terms;

 
(l)  
No Bankruptcy or Insolvency. The General Partner is not bankrupt or Insolvent
and there are no proceedings pending or being contemplated by it or, to its
knowledge, threatened against it which would result in it being or becoming
bankrupt or Insolvent; and

 
(m)  
Legal Proceedings. There is not pending against the General Partner or, to its
knowledge, threatened against it any legal proceedings that could have a
material adverse effect on the Partners or the Partnership.

 
The General Partner hereby covenants and agrees that it will not change its
status as represented and warranted herein and shall promptly provide evidence
of such status to any Special Partner that may reasonably request such evidence.
 
 
6.9 Insurance
 
The General Partner, at the expense of the Partnership, shall, subject to any
requisite approval of the GP Board under the GP Organizational Documents and/or
Shareholders Agreement, at all times maintain or cause to be maintained public
liability insurance and "all risks" physical loss or damage insurance against
all Partnership Property and such other insurance, in such amount and type as is
customary for a business similar to the Business and as is otherwise deemed by
the General Partner to be prudent in the circumstances.
 
 
6.10 Transactions Involving the General Partner and its Controlled Affiliated
Persons
 
Subject to the other provisions of this Agreement and the Shareholders
Agreement, the validity of a transaction, agreement or payment involving the
Partnership, on the one hand, and the General Partner and/or its Controlled
Affiliated Persons, on the other hand, shall not be affected by reason of the
relationship between the Partnership, the General Partner and its Controlled
Affiliated Persons, including by reason of the approval of the transaction,
agreement or payment by the directors of the General Partner, all of whom may be
officers or directors of or otherwise interested in or related to the Controlled
Affiliated Person.
 
 
6.11 Safekeeping of Assets
 
The General Partner is responsible for the safekeeping and use of all
Partnership Property, whether or not in its immediate possession or control, and
will not employ or permit another Person to employ or use Partnership Property
except for the exclusive benefit of the Partnership.
 
 
6.12 Payments
 
The General Partner shall pay or cause to be paid out of the funds of the
Partnership, on hand or borrowed for the purpose of the Business, costs or
expenses as and when they become due.
 
 
6.13 Restrictions upon the General Partner
 
The General Partner's power and authority does not extend to any matter, power,
action or authority set forth in Section 7.8 of the Shareholders Agreement,
unless and until the requisite approval of the GP Board is obtained in
accordance with the Shareholders Agreement and/or the GP Organizational
Documents.
 
 
6.14 Prohibition from Commingling Funds
 
The funds of the Partnership shall not be commingled with the funds of the
General Partner or any other Person.
 
ARTICLE 7
 
THE SPECIAL PARTNERS
 
 
7.1 Status and Capacity of the Special Partners
 
Each Special Partner hereby represents and warrants to and covenants with the
General Partner and each other Special Partner that, as of the date hereof:
 
(a)  
Subsistence. It is duly formed, constituted, created, incorporated, amalgamated
or continued, as the case may be, and validly existing under the laws of its
jurisdiction of formation, constitution, creation, incorporation, amalgamation
or continuation, as the case may be, and it has the capacity to own its assets
and properties;

 
(b)  
Capacity. It has the capacity and authority to enter into and be bound by this
Agreement;

 
(c)  
Residency. It is and will continue to be (i) "resident" in Canada for the
purposes of the Income Tax Act or (ii) a "Canadian partnership" within the
meaning of the Income Tax Act;

 
(d)  
Authorizations. This Agreement has been duly authorized, executed and delivered
by it;

 
(e)  
No Conflict. The signing, delivery and performance by it of this Agreement do
not violate any of its articles, by-laws or other constating documents, or any
agreements to which it is a party or any applicable Law, except for such
violations which would not have a material adverse effect on the Partnership or
the Partners;

 
(f)  
Legally Binding. This Agreement constitutes legal, valid and binding obligations
of such Special Partner, enforceable against it in accordance with its terms;

 
(g)  
No Bankruptcy or Insolvency. It is neither bankrupt nor Insolvent, and there are
no proceedings pending or being contemplated by it, and/or to its knowledge,
threatened against it, which would result in it being or becoming bankrupt or
Insolvent;

 
(h)  
Legal Proceedings. There is not pending or, to its knowledge, threatened against
it any legal proceedings that could have a material adverse effect on the
Partnership or the Partners; and

 
(i)  
Title to Partnership Interest. It owns the Partnership Interest registered in
its name free and clear of any Security Interest other than Security Interest
permitted by Section 9.1.

 
Each Special Partner hereby covenants and agrees that it shall not change its
status under Sections 7.1(b) and 7.1(g) as represented and warranted herein,
shall promptly provide evidence of its status under Section 7.1(b) to the
General Partner upon reasonable request and shall not Transfer its Partnership
Interest or any part thereof to any Person which would be unable to make the
representations and warranties set forth in this Section 7.1.
 
 
7.2 Competing Businesses
 
Each Special Partner agrees that, except as expressly provided in this
Agreement, the Framework Agreement, the Shareholders Agreement or the Supply
Agreement, no Special Partner shall have any duty to disclose any information to
the Partnership or permit the Partnership to participate in any projects or
investments or any other opportunity that may be of interest to the Partnership
if it were aware of such information or opportunity, and GP hereby waives, on
behalf of the Partnership to the extent permitted by law, any claim based on the
corporate opportunity doctrine or any similar legal doctrine. The Special
Partners agree that, subject to fulfillment of their obligations in this
Agreement, the Framework Agreement, the Shareholders Agreement and the Supply
Agreement, any Special Partner may compete or engage in activities that are
competitive, directly or indirectly, with the Partnership or any other Special
Partner. Notwithstanding the foregoing, whenever this Agreement requires any
Person (including GP and the GP Board) to make any determination or take any
action in "good faith", such requirement shall include the obligation to not
favour any Special Partner over any other Special Partner.
 
ARTICLE 8
 
CAPITAL
 
 
8.1 Capital
 
The Partnership may issue an unlimited number of Units. The interests of the
Partners in the assets, profits and losses of the Partnership shall be divided
into and represented by Units issued in accordance with this Agreement, each
representing a proportionate share of the aggregate interests of the Partners in
the assets, profits and losses of the Partnership.
 
 
8.2 Attributes of the Units
 
Except as otherwise expressly provided herein, each Unit shall be
non-transferable and non-redeemable. To the fullest extent permitted under
applicable Law, each of the Special Partners hereby waives its rights under
Article 2241 of the Civil Code with respect to the withdrawal of capital
contributions. Each Unit shall be identical to all other Units in all respects
and, accordingly, shall entitle the holder to the same rights and obligations as
a holder of any other Unit; provided, however, that each Partner hereby
acknowledges and agrees that the ownership of Units by the Special Partners
shall not in any event affect the status and rights and obligations pursuant to
this Agreement of the Special Partners as special partners of the Partnership,
notwithstanding the fact that the Units held by the Special Partners have the
same attributes as the Units held by the General Partner.  Each Unit is a
security for the purposes of An Act respecting the transfer of securities and
the establishment of security entitlements (Québec).
 
For greater certainty and subject to and without limiting any other provisions
of this Agreement, each Unit shall have equal voting, distribution, liquidation
and other rights and shall have no preference, conversion, exchange, pre-emptive
or redemption rights.
 
 
8.3 Units Fully-Paid and Non-Assessable
 
The Partnership shall issue Units only as fully-paid and non-assessable.
 
 
8.4 [Reserved]
 
 
8.5 Individual Capital Accounts
 
An individual capital account shall be maintained for each Partner and shall be
credited with the amount of its Capital Contribution to the Partnership. Each
capital account shall be maintained in Canadian currency for tax, accounting and
any other purpose.  Any Capital Contribution in United States currency by DCC LP
Canco is to be converted to Canadian currency in its capital account on the date
hereof using a United States dollar/Canadian dollar exchange rate equal to the
internal rate of Dow Corning Corporation as at September 30, 2010. No Partner
shall be entitled to withdraw any part of its capital account or to receive any
Distribution except as provided or permitted in this Agreement. The Partnership
Interest of a Partner shall not terminate by reason of there being a negative or
a zero balance in its capital account. The Partners shall not be entitled to
interest on any amounts standing to their credit in the capital accounts of the
Partnership.
 
 
8.6 Units Issued and Outstanding
 
The following table sets out the name of the holder of Units, the number
of Units held by each such Person and the Pro Rata Share held by each such
Person, as at the date hereof following the DCC LP Canco Unit Acquisition:
 
Name of holder
of Units
Number of Units held by each such Partner
Pro Rata Share held by each such Partner
GP
10
 .01%
BSI
51,000
 50.9949%
DCC LP Canco
49,000
 48.9951%
TOTAL
100,010
 100%

 
8.7 Admission of Additional Partners
 
No Person shall be admitted to the Partnership as either a Special Partner or a
General Partner without approval by a Unanimous Resolution or otherwise as
expressly permitted under this Agreement or the Shareholders Agreement.
 
 
8.8 Additional Units
 
No additional Units may be issued without approval by a Unanimous Resolution or
otherwise as expressly provided in this Agreement or the Shareholders Agreement.
 
 
8.9 Registrar and Transfer Agent; and Amendments to the Register
 
The General Partner shall act as registrar and transfer agent for the
Partnership and shall maintain such books and records as are necessary and
appropriate to record the names and domicile of the Special Partners, the number
of Units held by each Special Partner, any information concerning their
contributions to the common stock of the Partnership, any advances made by the
Special Partners to the Partnership, particulars of any transfers of Units, and
such other information which the General Partner is required to keep under the
Civil Code. Without limiting the generality of the foregoing, the General
Partner shall promptly register and give effect to all Transfers which are
permitted under this Agreement (including additions, removals and amendments
required to be made to the Register and the Declaration which result therefrom),
proceed with the issuance of all Units resulting therefrom and ensure that a
Register is maintained in accordance with the Civil Code and the Partnership
Publicity Act. The said registrar and transfer agent shall perform all duties
usually and customarily performed by transfer agents and registrars of
certificates of shares in a corporation, except as the same may be modified or
adapted to take into consideration the existence of units, instead of shares,
and a partnership instead of a corporation.
 
 
8.10 Inspection of Register
 
The General Partner shall permit any Special Partner or its agent duly appointed
in writing at the expense of the Special Partner to inspect the Register at any
reasonable time during normal business hours.
 
 
8.11 Certificates
 
The form of certificate evidencing a Unit shall be in such form as is from time
to time approved by the General Partner and shall be signed by the General
Partner. Every Partner shall be entitled to receive a certificate evidencing the
Units of such Partner. Each certificate shall be endorsed with a legend to the
effect that the Units evidenced thereby may not be sold, exchanged, transferred,
assigned, donated, encumbered, hypothecated, mortgaged, pledged, alienated or
monetized except as permitted under this Agreement.
 
 
8.12 Lost Certificates
 
Where a Partner claims that the certificate for its Units has been defaced,
lost, destroyed or wrongly taken, the registrar and transfer agent shall cause a
new certificate to be issued in substitution for the original certificate if the
Partner satisfies such other reasonable requirements imposed by the registrar
and transfer agent including a requirement to deliver a form of proof of loss
and an indemnity.
 
 
8.13 Effect of Registration
 
The receipt by the Person in whose name any Unit is recorded on the Register
shall be a sufficient discharge for all monies, securities and other property
payable, issuable or deliverable in respect of such Unit and from all liability
therefor. The Partnership and the General Partner are entitled to treat the
Person in whose name a Unit is registered as the absolute owner thereof.
 
 
8.14 Retirement of Note
 
Promptly following the execution of this Agreement and the issuance of LP
Interests to DCC LP Company, the Partnership shall pay to BSI US $40,254,751, in
full satisfaction of the Note.
 
ARTICLE 9
 
SECURITY INTERESTS
 
 
9.1 Limitation on Security Interests
 
Except (i) for Security Interests created in favour of Affiliates, (ii) as
otherwise provided in Section 9.2, (iii) with approval by Unanimous Resolution
or (iv) for Security Interests the creation of which would not constitute a
Transfer pursuant to the definition thereof, no Partner shall create or suffer
to be created any Security Interest on any of its Partnership Interest, its
rights under this Agreement, the Shareholders Agreement or the Supply Agreement.
Any purported Security Interest that is not in compliance with this Section 9.1
shall be void as between the Partners and the Partnership.
 
 
9.2 Security Interest by Operation of Law
 
Section 9.1 shall not apply to any Security Interest on the Partnership
Interests or the rights under this Agreement or the Shareholders Agreement or
the Supply Agreement arising from or imposed by any applicable Law which secures
payment or performance by any Partner of any obligations that are not overdue,
delinquent or payable.
 
ARTICLE 10
 
TRANSFER OF PARTNERSHIP INTEREST
 
 
10.1 Prohibition on Transfer
 
Notwithstanding Article 2243 of the Civil Code, for a period of five years after
the date hereof, no Partner shall Transfer all or any part of its Partnership
Interest except with the prior written agreement of all of the other Partners
(which consent may be withheld for any or no reason), except as provided in
Section 10.8. In addition, no Partner may at any time Transfer less than all of
its Partnership Interest. All permitted Transfers (other than Transfers
contemplated by Section 10.8) are subject to a corresponding Transfer of all of
a Partner's (or, as applicable, one of its Affiliate's) GP Shares and, except as
otherwise expressly provided, its (or, as applicable, one of its Affiliate's)
rights and obligations under the Supply Agreement.
 
 
10.2 No Violation of Applicable Laws
 
Notwithstanding anything herein to the contrary, no Partner shall be entitled to
Transfer any Partnership Interest at any time if such Transfer would violate
applicable Laws.
 
 
10.3 Transfers in Violation of this Agreement
 
Any purported Transfer by a Partner of all or any part of its Partnership
Interest (and its, or, as applicable, an Affiliate's, rights under the Supply
Agreement) other than in accordance with this Agreement shall be null and void,
and the General Partner shall refuse to recognize any such Transfer of such
Partnership Interest (and rights under the Supply Agreement) for any purpose and
shall not reflect in the Register any change in ownership of such Partnership
Interest pursuant to any such Transfer. Any Partner purporting to make a
Transfer of all or any part of its Partnership Interest which is null and void
pursuant to this Agreement shall (until such time as such Partner agrees in a
writing executed by such Partner and delivered to the Partnership that such
purported Transfer is rescinded and shall have no force or effect) cease to have
any rights and powers otherwise provided to such Partner pursuant to this
Agreement with respect to the Partnership, except that such Partner shall have
the right to share in such profits and losses, to receive such Distributions,
and to receive such allocation of income, gain, loss, deduction, or credit or
similar item to which such Partner is otherwise entitled pursuant to this
Agreement. Any purported Transferee of a Transfer which is null and void
pursuant to this Agreement shall have no rights or powers with respect to the
Partnership pursuant to this Agreement.
 
 
10.4 Rights of First Refusal
 
Following the five-year period immediately following the date hereof, if a
Special Partner desires to Transfer all (but not less than all) of its
Partnership Interest and all (but not less than all) of its (or one of its
Affiliate's) GP Shares and such Partner shall have received a bona fide written
proposal from a third party to acquire its Partnership Interest and its (or one
of its Affiliate's) GP Shares and its rights under the Supply Agreement which
otherwise complies with the terms of this Agreement (a "Third Party Offer"),
then the Transfer shall be permitted as provided herein, subject to a right of
first refusal in favor of the other Special Partner in accordance with the
following provisions:
 
(a)  
The transferring Special Partner shall provide the other Special Partner having
a right of first refusal under this Section 10.4 with written notice (an "Offer
Notice") of its desire to Transfer its Partnership Interest. The Offer Notice
shall state that such Special Partner wishes to Transfer its Partnership
Interest, the name and identity of the transferees, the proposed purchase price
for its Partnership Interest and any other terms and conditions material to the
sale set forth in the bona fide offer and contain a copy of the bona fide offer.

 
(b)  
The other Special Partner shall have a period of up to 30 days following receipt
of an Offer Notice from the transferring Special Partner to elect to purchase
(or to cause one of its Affiliates to elect to purchase) all of such
transferring Special Partner's Partnership Interest and to acquire all of the
transferring Special Partner's (or, if applicable, its Affiliate's) related
rights under the Supply Agreement on the terms and conditions set forth in the
Offer Notice, by delivering to the transferring Special Partner a written notice
of such election.

 
(c)  
If the Special Partner elects to purchase (or to cause one or more of its
Affiliates to elect to purchase) all of the Partnership Interest and to acquire
the related rights under the Supply Agreement which are the subject of the
Third-Party Offer, on the terms and conditions set forth in the Offer Notice
within the applicable 30-day period, such purchase shall be consummated within
three months (or such longer period as may be reasonably required to obtain any
necessary regulatory approval) after the date on which the purchasing Special
Partner notifies the transferring Special Partner of such election.

 
(d)  
If neither the other Special Partner nor any of its Affiliates elects to
purchase, in the aggregate, all of the transferring Special Partner's
Partnership Interest and to acquire its rights under the Supply Agreement on
such terms and conditions within such initial 30-day period, the transferring
Special Partner and, as applicable, its Affiliate, may Transfer such Partnership
Interest and rights under the Supply Agreement to the proposed transferee at any
time within six months following such period on terms and conditions, including
purchase price, no more favorable to the transferee than those specified in the
Offer Notice.

 
(e)  
For the avoidance of doubt, references in this Section 10.4 to the Partnership
Interest of a Partner shall also include all GP Shares directly or indirectly
owned by such Partner (or its Affiliates), as well as all direct and indirect
rights of such Partner in the Supply Agreement.

 
 
10.5 Tag Along Rights
 
If, following the five-year period immediately following the date hereof and
after complying with the conditions of Section 10.4, a Special Partner proposes
to accept a Third-Party Offer, the other Special Partner may exercise tag-along
rights with respect to its Partnership Interest in accordance with the following
provisions (any such Special Partner exercising such rights, a "Tagging
Partner").
 
(a)  
The Tagging Partner shall have a period of 10 days following the expiration of
the period in which it must determine whether to elect to purchase all of the
transferring Partner's Partnership Interest pursuant to Section 10.4(b) within
which to elect (and if so, to provide the transferring Partner with an
irrevocable written notice to that effect) to sell its Partnership Interest on
the same terms, conditions and price per Unit to the proposed Transferee. If the
transferring Partner is unable to cause the proposed Transferee to purchase all
the Partnership Interests proposed to be Transferred by the transferring Partner
and the Tagging Partner, then the transferring Partner may not make such
Transfer. The transferring Partner shall have a period of 60 days following the
expiration of the 10-day period mentioned above to sell all the Partnership
Interests agreed to be purchased by the Transferee, on the payment terms
specified in the Third-Party Offer. The sale of the Tagging Partners'
Partnership Interest shall occur simultaneously with the sale of the
transferring Partners' Partnership Interest.

 
(b)  
The Tagging Partner shall agree to (i) make substantially the same
representations and warranties to the Transferee with respect to itself and
related items as the transferring Partner makes with respect to itself and
related items in connection with the Transfer, (ii) substantially the same
covenants, indemnities and agreements with respect to itself and related items
as agreed by the transferring Partner with respect to themselves and related
items in connection with the Transfer (other than any non-competition or similar
agreements or covenants that would bind such Tagging Partner or its Affiliates),
and (iii) substantially the same terms and conditions to the Transfer of
Partnership Interests as the transferring Partner agrees. Notwithstanding the
foregoing, however, all such representations, warranties, covenants, indemnities
and agreements shall be made by the Tagging Partner and the transferring Partner
severally and not jointly. Notwithstanding anything herein to the contrary,
there shall be no liability on the part of the transferring Partner in the event
that the proposed Transfer shall not be consummated for whatever reason. Whether
a sale of the Partnership Interest is effected by a transferring Partner shall
be in the sole discretion of such transferring Partner.

 
(c)  
For the avoidance of doubt, references in this Section 10.5 to the Partnership
Interest of a Partner shall also include all GP Shares directly or indirectly
owned by such Partner (or its Affiliates), as well as all direct and indirect
rights of such Partner (or its Affiliates) in the Supply Agreement.

 
 
10.6 Put Rights Upon a Change of Control Event
 
A put right in favor of the Series B Partner with respect to its Partnership
Interest (including, for these purposes, any direct or indirect interest in GP
held by it or its Affiliates) shall be applicable in accordance with the
following provisions if BSI Parent or a Change of Control Member is the subject
of a Change of Control Event.
 
(a)  
In the event that the Series B Partner elects to sell its Partnership Interest
to the Series A Partner in accordance with this Section 10.6, the Series B
Partner (or its Affiliate) shall have the right, at its sole option, to retain
all or any portion of its rights (and the corresponding obligations) under the
Supply Agreement for a period of up to two years, with any amendments or
modifications as may be mutually agreed to by the Partners.

 
(b)  
Not later than two Business Days following either (x) the execution of a
definitive agreement providing for a Change of Control Event or (y) in the event
there is no definitive agreement for the Change of Control Event or the Change
of Control Event occurs without the consent of the board of directors of BSI
Parent or the Change of Control Member, receipt of notice by BSI Parent or the
Change of Control Member of the occurrence of a Change of Control Event, BSI
Parent shall, or shall cause the Change of Control Member to, as applicable,
provide the Series B Partner and the GP Board with written notice (a "Put
Notice") describing in reasonable detail the material terms of a contemplated
Change of Control Event or all material information with respect to the Change
of Control Event. In the event the Series B Partner is interested in the
possibility of selling its Partnership Interest to the Series A Partner, the
Series B Partner shall notify BSI Parent or such Change of Control Member, as
applicable, that it wishes to consider such a sale of its Partnership Interest
in the manner described below in this Section, provided that such notice must be
provided within 30 Business Days of the date the Series B Partner received the
Put Notice (the date that such notice of consideration of a sale is provided by
the Series B Member, the "Put Trigger Date"). BSI Parent shall use its
reasonable efforts to, or cause Change of Control Member to use its reasonable
efforts to, as applicable, make available to the Series B Partner
representatives of the other party to the Change of Control Event.

 
(c)  
During the 15-day period following the Put Trigger Date, the Series B Partner
and BSI Parent or Change of Control Member, as applicable, will negotiate in
good faith to determine the fair market value (the "Valuation Price") of the
Series B Partner's Partnership Interest. If the Series B Partner and BSI Parent
or Change of Control Parent, as applicable, agree on such valuation, then such
agreed-upon amount shall be the Valuation Price. If the Series B Partner and BSI
Parent or Change of Control Member, as applicable, are unable to agree on such
valuation by the end of such discussion period, such parties shall submit such
valuation for determination by appraisal pursuant to the procedures set forth in
Section 21.4. The Partnership and the General Partner shall make available to
the Series B Partner and BSI Parent or Change of Control Member, as applicable,
such information that may be reasonably requested by either of them for the
purposes of making this determination.

 
(d)  
The Series B Partner shall have up to 15 days following the determination of the
Valuation Price to elect to sell (or to cause an Affiliate to elect to sell) all
of its Partnership Interest to the Series A Partner for an amount in cash equal
to the Valuation Price by delivering to BSI Parent or Change of Control Member,
as applicable, a written notice of such election within such 15-day period.

 
(e)  
If the Series B Partner elects to sell its Partnership Interest to the Series A
Partner, the closing of the sale of its Partnership Interest, for an amount in
cash equal to the Valuation Price, shall occur within 30 days of delivery to BSI
Parent or Change of Control Member, as applicable, of the written notice of such
election as provided in Section 10.6(d), or such longer period as may be
required to permit receipt of any required regulatory approval and such closing
shall be conditioned on the closing of the Change of Control Event (to the
extent that such Change of Control Event has not already occurred). At the
closing of the transactions contemplated by this Section 10.6, the Partners, the
Partnership and the General Partner shall execute all documents reasonably
required to effectuate such transactions. Notwithstanding anything herein to the
contrary, there shall be no liability on the part of BSI Parent or Change of
Control Member, as applicable, in the event that the Change of Control Event
shall not be consummated for whatever reason, and whether BSI Parent or a Change
of Control Member consummates a transaction constituting a Change of Control
Event shall be in the sole discretion of BSI Parent or such Change of Control
Member, as applicable.

 
 
10.7 Other Call Rights
 
A Special Partner or one of its Affiliates (the "Calling Partner") shall be
entitled to exercise rights ("Call Rights") to purchase all of the Partnership
Interest of the other Special Partner (the "Selling Partner"), together with all
rights of the Selling Partner and its Affiliates under the Supply Agreement (the
"Called Interests"), at a price equal to the Valuation Price of the Called
Interests as follows:
 
(a)  
The Series B Partner shall have Call Rights upon any failure by the Series A
Partner, following timely delivery by the Series B Partner of notice of its
intent to sell its Partnership Interest pursuant to Section 10.6(d), to comply
with its obligations under Section 10.6 within the 30-day period provided for in
Section 10.6(e); provided that, following such sale, the Series A Partner (or
its Affiliate) shall have the right, at its sole option, to retain all or any
portion of its rights (and the corresponding obligations) under the Supply
Agreement for a period of up to two years, with any amendments or modifications
as may be mutually agreed to by the Partners.

 
(b)  
A Special Partner shall have Call Rights upon any continuing and material
failure by the other Special Partner or its Affiliates to (a) pay for output
taken under the Supply Agreement or (b) make the Partnership whole for a failure
to take output under the Supply Agreement, all in accordance with the terms of
the Supply Agreement; provided, that, if such failure to pay or make whole is as
a result of a dispute as to the amount due, such Call Right shall not be
exercisable unless and until the dispute is resolved in accordance with the
dispute resolution procedures set forth in the Supply Agreement and such Special
Partner remains in default.

 
(c)  
If a Special Partner elects to call (or to cause one of its Affiliates to elect
to call) the Called Interests as permitted hereunder, the closing of the sale of
the Called Interests, for an amount in cash equal to the Called Interests
Valuation Price, shall occur within 30 days of delivery to the Selling Partner
of a written notice of such election, or such longer period as may be required
to permit receipt of any required regulatory approval. At the closing of the
transactions contemplated hereby, the Partners, the Partnership and the General
Partner and their applicable Affiliates shall execute all documents reasonably
required to effectuate such transactions, including, as applicable, the
substitution of the Calling Partner (or its Affiliate) as the Partner in the
Partnership, the shareholder in the General Partner and the party entitled to
all of the Selling Partner's output under the Supply Agreement.

 
(d)  
During the 30-day period following notification from the Calling Partner under
Section 10.7(c), the Special Partners will negotiate in good faith to determine
the fair market value of the Called Interests (the "Called Interests Valuation
Price"). If the Special Partners agree on such valuation, then such agreed-upon
amount shall be the Called Interests Valuation Price. If the Special Partners
are unable to agree on such valuation by the end of such discussion period, such
parties shall submit such valuation for determination by appraisal pursuant to
the procedures set forth in Section 21.4. The Partnership and the General
Partner shall make available to the Special Partners such information that may
be reasonably requested by either of them for the purposes of making this
determination.

 
 
10.8 Transfers to Affiliates
 
Notwithstanding anything herein to the contrary, any Partner may Transfer any
Partnership Interest to an Affiliate of such Partner, other than any Affiliate
that is a non-resident of Canada, unless all the Special Partners agree
otherwise. Any Transfer pursuant to this Section 10.8 need not result in a
Transfer of all of such Partner's rights under the Supply Agreement.
 
 
10.9 Rights and Obligations of Transferees
 
Any Transferee of a Partnership Interest pursuant to a Transfer made in
accordance with this Agreement shall be required, at the time of and as a
condition to such permitted Transfer, to become a party to this Agreement by
executing and delivering such documents as may be necessary, in the reasonable
opinion of the non-transferring Partner, to effect such matters, whereupon such
Transferee will be admitted as a Partner for all purposes of this Agreement.
Upon such permitted Transfer and admission, such Transferee shall be entitled to
receive distributions and allocations of income, gain, loss, deduction, credit
or similar items to which the transferring Partner would be entitled with
respect to such Units and shall be entitled to exercise any of the other rights
of a Partner with respect to such transferring Partner's Partnership Interest.
 
 
10.10 Expenses Relating to Transfer
 
Any Partner that proposes to Transfer its Partnership Interest in accordance
with the terms and conditions of this Agreement shall be responsible for any
expenses incurred by the General Partner, as the case may be, in connection with
such Transfer.
 
 
10.11 Application to Affiliates
 
For the purposes of this Article 10, reference to a Special Partner shall mean a
Special Partner and any of its Affiliates that holds Units issued to it by the
Partnership or transferred to it by an Affiliate in accordance with this
Agreement.
 
ARTICLE 11
 
RESIGNATION OR REMOVAL OF GENERAL PARTNER
 
 
11.1 Resignation or Withdrawal of the General Partner
 
The General Partner shall not be permitted to resign or withdraw as general
partner of the Partnership unless it gives 30 days' advance written notice to
the Partnership and to the Special Partners, and such resignation or withdrawal
is accepted by all the Special Partners.
 
 
11.2 Removal of the General Partner
 
Save and except as herein provided, the General Partner may only be removed or
replaced as general partner, and a new general partner may be appointed, by
unanimous consent of the Special Partners.
 
Upon the passing of any resolution of the directors or shareholders of the
General Partner requiring or relating to the bankruptcy, dissolution,
liquidation or winding-up or the making of any assignment for the benefit of
creditors of the General Partner, or the filing of a proposal or a notice of
intention to file a proposal under the Bankruptcy and Insolvency Act (Canada) or
any successor legislation or any similar legislation of any applicable
jurisdiction or the application for an order under the Companies' Creditors
Arrangement Act (Canada) or any similar legislation of any applicable
jurisdiction, or upon the appointment of a receiver of the assets and
undertaking of the General Partner, or upon the General Partner failing to
maintain its status under Section 6.8, the General Partner shall cease to be
qualified to act as general partner hereunder and shall be deemed to have been
removed thereupon as the general partner of the Partnership effective upon the
appointment of a new general partner. The Insolvency or bankruptcy of the
General Partner shall not cause the Partnership to be dissolved or terminated
and such Insolvency or bankruptcy shall not be a ground for applying to any
court of competent jurisdiction to have the Partnership wound up or dissolved or
its interest in the Partnership Property partitioned. A new general partner
shall, in such instances, be appointed by the Special Partners in accordance
with the provisions of Section 13.5 after receipt of written notice of such
event (which written notice shall be provided by the General Partner forthwith
upon the occurrence of such event).
 
The General Partner may also be removed if the General Partner has committed a
material breach of this Agreement or any other material agreement now or
hereafter entered between the General Partner, in its capacity of general
partner of the Partnership, and all of the Special Partners, in their capacity
as special partners of the Partnership, which breach subsists for a period of
30 days after notice, and if such removal is approved by the Special Partners;
provided, however, that in the event the default is incapable of being cured in
30 days, the General Partner may not be removed if it commences to cure the
default within such 30-day period and diligently pursues such curative measures.
Any such action by the Special Partners for removal of the General Partner under
this Section 11.2 must also provide for the election and succession of a new
general partner. Such removal shall be effective immediately following the
admission of the successor general partner to the Partnership.
 
 
11.3 Transfer of Management and Title to New General Partner
 
On the admission of a new general partner to the Partnership or the resignation,
removal or withdrawal of the General Partner, the outgoing general partner of
the Partnership shall (i) do all things and shall take all steps to immediately
and effectively transfer the administration, management and operation, assets,
property, books, records and accounts of the Partnership to the new general
partner of the Partnership including the execution of all registrations, bills
of sale, certificates, declarations and other documents whatsoever which may be
necessary to effect such change and to convey all Partnership Property held by
the General Partner to the new general partner of the Partnership and
(ii) assign to the new general partner all Units owned by the resigning general
partner, for the fair market value thereof as determined by the auditors of the
Partnership. All costs of such transfer shall be for the account of the
Partnership.
 
 
11.4 Condition Precedent
 
As a condition precedent to the resignation or removal of the General Partner,
the Partnership shall pay all amounts payable by the Partnership to the General
Partner pursuant to this Agreement accrued to the date of resignation or
removal.
 
 
11.5 Successor
 
In the event of a change of general partner of the Partnership, the new general
partner of the Partnership shall execute a counterpart of this Agreement and
enter into a new shareholders agreement with the shareholders of the new general
partner which is otherwise identical to the Shareholders Agreement (the "New
Shareholders Agreement") and shall from that time forward, for all purposes and
in all ways, assume the liabilities, duties and obligations of the General
Partner under this Agreement and shall be subject to the terms of this Agreement
and the New Shareholders Agreement as of and from the effective time the new
general partner becomes a party to this Agreement and the New Shareholders
Agreement. A new general partner shall either be (i) "resident" in Canada for
the purposes of the Income Tax Act or (ii) a "Canadian partnership" within the
meaning of the Income Tax Act.
 
 
11.6 Release
 
Upon the resignation, removal or withdrawal of the General Partner, the
Partnership and the Special Partners shall release and hold harmless the General
Partner from all actions, claims, costs, demands, losses, damages and expenses
suffered or incurred by the General Partner as a result of or arising out of
events (other than all actions, claims, costs, demands, losses, damages and
expenses which relate to the period prior to the resignation, removal or
withdrawal) which occur in relation to the Partnership after the effective time
of such resignation, removal or withdrawal.
 
ARTICLE 12
 
ALLOCATIONS AND DISTRIBUTIONS
 
 
12.1 Allocation of Profits and Losses
 
All items of income, gain, loss, deduction, credit and capital and other
allocable items for tax and accounting purposes shall be allocated to the
Partners (including Persons who were Partners at any time during the relevant
Fiscal Year and were no longer Partners at the end of such Fiscal Year) at the
end of each Fiscal Year in accordance with the following rules:
 
(a)  
if there has been no change in the Pro-Rata Shares of the Partners during such
Fiscal Year, such allocation will be based upon each Partner's Pro-Rata Share at
the end of such year; and

 
(b)  
if there has been any change in the Pro-Rata Shares of the Partners during such
Fiscal Year, such allocations shall be based upon the assumptions:

 
(i)  
that, for the purposes of the Income Tax Act, a new fiscal period of the
Partnership had commenced at the time of each such change and the current fiscal
period had ended immediately before such change,

 
(ii)  
that any allocable item determined on a periodic basis was notionally allocated
between such notional fiscal periods based on the number of days in each
notional fiscal period and any other allocable item was allocated treating each
such notional fiscal period as a separate fiscal year,

 
(iii)  
that notional allocations were made in respect of each such notional fiscal
period based on the respective Pro-Rata Shares of the Partners at the end of
each such notional fiscal period, and

 
(iv)  
that each Partner was allocated for such Fiscal Year the aggregate net amount of
such notional allocations.

 
 
12.2 United States Federal Income Tax Allocations
 
All items of income, gain, loss, deduction, and credit shall, for each Fiscal
Year, be allocated, for United States federal income tax purposes, to the
Partners in the same manner as such items were allocated to the Partners
pursuant to Section 12.1; provided, however, that any such item with respect to
property contributed to the Partnership, at a time in which there was a
difference between the adjusted basis and the fair market value of such property
for United States federal income tax purposes, shall be allocated in accordance
with Section 704(c) of the Code and the Treasury Regulations promulgated
thereunder as determined by the GP Board, taking into account the provisions of
Treasury Regulations Section 1.704-3(a)(2); and further provided, that any such
item with respect to property, or any portion thereof, that is treated as
contributed by the Series A Partner to the Partnership on or prior to the date
hereof for United States federal income tax purposes after taking into account
the Treasury Regulations promulgated under Section 707 of the Code shall be
allocated in accordance with the traditional method with curative allocations or
with the remedial allocation method set forth in Treasury Regulations
Section 1.704-3(c) and (d), respectively, as instructed by the Series B Partner.
The Partners acknowledge that they are aware of the United States federal income
tax consequences of the allocations made by this Section 12.2 and hereby agree
to be bound by the provisions of this Section 12.2 in reporting their respective
shares of items of Partnership income, gain, loss, deduction and expense.
 
 
12.3 Annual Tax Distribution
 
On or before the sixtieth day following the end of the Fiscal Year, to the
extent that the Partnership has sufficient Distributable Cash, the Partnership
shall distribute to each Partner Distributable Cash in an amount equal to the
product of (i) the income earned by the Partnership during such Fiscal Year and
allocable to the Partner in accordance with Section 12.1 and (ii) the highest of
the effective tax rates applicable to either of the Partners for such Fiscal
Year (unless the Partners agree by a Unanimous Resolution on a different rate).
 
 
12.4 Quarterly Advances of Distributable Cash
 
At the written request of any Partner, on or before the thirtieth day following
the end of each Fiscal Quarter of a particular Fiscal Year, to the extent that
the Partnership has sufficient Distributable Cash in respect of that particular
Fiscal Quarter, the Partnership shall make advances to each Partner by way of
non-interest bearing loans (each an "Advance"). The Advance to each Partner
shall be equal to the product of (i) the higher of (a) the estimated income
earned by the Partnership during the particular Fiscal Year and allocable to the
Partner in accordance with Section 12.1 and (b) the income earned by the
Partnership during the previous Fiscal Year and allocable to the Partner in
accordance with Section 12.1, (ii) the highest of the effective tax rates
applicable to either of the Partners for such Fiscal Year (unless the Partners
agree by a Unanimous Resolution on a different rate), and (iii) ¼. If the
Partnership does not have sufficient Distributable Cash in respect of a
particular Fiscal Quarter to make Advances to all the Partners, the Partnership
shall only make an Advance to each Partner equal to their Pro Rata Share of the
Distributable Cash for that Fiscal Quarter. Any such shortfall shall be
advanced, without duplication, in the immediately succeeding Fiscal Quarter(s)
of the particular Fiscal Year, to the extent that the Partnership has sufficient
Distributable Cash in respect of those succeeding Fiscal Quarter(s).
 
 
12.5 Special Distributions
 
Promptly following receipt of any additional contribution by a Special Partner
pursuant to Sections 2.3, 2.4 or 9.5 of the Framework Agreement, the Partnership
shall make a special distribution of any such amount, as a return of capital, to
the other Special Partner, as the case may be.
 
 
12.6 Other Distributions of Distributable Cash
 
Any Distributions to the Partners other than those provided at Sections 12.3 and
12.5 shall be made at such times and in such amounts as the GP Board shall
determine in its sole discretion and in accordance with the Shareholders
Agreement and the GP Organizational Documents, pro rata to the Partners based on
their Pro-Rata Shares at the date designated by the GP Board.
 
 
12.7 Auditor's Determination
 
Absent manifest error, the opinion of the auditor retained by the Partnership
from time to time shall be final and binding with respect to all computations
and determinations required to be made under this Article 12.
 
 
12.8 Return of Capital Contribution
 
Except as set forth in this Agreement, no Partner shall have the right to demand
a return prior to the winding-up, liquidation or dissolution of the Partnership
of its Capital Contribution.
 
 
12.9 Repayments
 
If, as determined by the auditor of the Partnership, it appears that any Partner
has received an amount which is in excess of its entitlement, such Partner shall
forthwith reimburse the Partnership to the extent of such excess upon notice by
the General Partner.
 
 
12.10 Negative Distributable Cash
 
If the GP determines that there is Negative Distributable Cash at the end of any
Fiscal Quarter of a particular Fiscal Year or at the end of a Fiscal Year, then
each Partner shall repay the Advances previously made in respect of such Fiscal
Year in an amount not exceeding each Partner's Pro-Rata Share of such amount of
Negative Distributable Cash, within 10 days of such determination.
 
 
12.11 Offset
 
Whenever the Partnership is to pay any sum to any Partner by way of Distribution
or otherwise, any amounts such Partner owes the Partnership or any of its
Affiliates pursuant to this Agreement (including Advances), as determined by the
GP Board in its good faith reasonable judgment, may be deducted from such sum
before payment, to the extent permitted by applicable Law, and the amount so
deducted shall be treated as distributed to such Partner for purposes of this
Agreement.
 
 
12.12 Capital Cost Allowance
 
In connection with the determination of the net income for income tax purposes
of the Partnership for each fiscal period, the General Partner shall cause the
Partnership to claim the maximum amount allowable in each year for income tax
purposes in respect of capital cost allowance and expenses incurred by the
Partnership; provided, however, that the General Partner shall have the right,
for income tax purposes, to adopt any different method of accounting from that
otherwise used by the Partnership or to adopt a different treatment of
particular items as the General Partner may deem appropriate and in the best
interests of the Special Partners and not inconsistent with the other provisions
of this Agreement.
 
 
12.13 Tax Elections
 
The General Partner shall have the authority to act, and shall act with due
diligence, for the Partnership for the purpose of making or executing any
agreement, designation or election on behalf of the Partners or the Partnership
pursuant to the Income Tax Act and any applicable provincial income tax Laws,
and each Partner agrees to act reasonably and co-operatively with the other
Partners for the purpose of making any tax elections that are required to be
made jointly by all of the Partners; provided, however, that, in the case of any
such agreement, designation or election that either (i) could have a material
effect on the amount and/or timing of realizing, for tax purposes, any items of
income, gain, deduction, loss or credit of the Partnership, or (ii) relates to
any such material items, the General Partner shall obtain the prior consent of
the Series B Partner for making or executing such agreement, designation or
election.
 
 
12.14 Adjustment Indemnity
 
To the extent that a transaction between the Partnership and any one of the
Special Partners or its Affiliates results in an adjustment that increases the
income of the Partnership for tax purposes, the resulting incremental income for
tax purposes shall be specially allocated to such Special Partner to which the
transaction relates, such that the corresponding tax liability is borne by such
Special Partner. In the event that such an adjustment occurs, the Special
Partner to which, or to whose Affiliate, the transaction and corresponding
adjustment relate shall indemnify the other Partners from any incremental tax
liability, together with penalties and interest, if any, resulting from or
relating to such adjustment such that the other Partners will not be worse off
than if the adjustment had never occurred and all the Partners shall work
together to ensure that any settlement payment or mechanism required by any tax
authority to settle the adjustment item is handled in the most tax efficient
manner. In no circumstance shall the indemnified Partners be unduly enriched by
such indemnification or such settlement payment or mechanism.
 
ARTICLE 13
 
MEETINGS OF THE PARTNERS
 
 
13.1 Calling of Meetings
 
Meetings of the Partners may be called at any time by any Partner. Physical
meetings shall be held in Bécancour, at the office designated for such purpose
by the Partnership, or at such other place as the Partners shall agree in
accordance with the provisions of Section 13.5, and any Partner may at any time
prior to the meeting require that such meeting be held not only physically at
any place, but also at the same time by telephone, video-conference, electronic
or other means of communication (auditory and/or visual) that permits all
participants to communicate adequately with each other during the meeting and to
be identified. There shall be an annual meeting of the Partners, which shall be
held each year not more than 30 days following the end of the financial year of
the Partnership. At each annual meeting of the Partners, the business which may
be transacted is receiving the annual financial statements of the Partnership
which have been approved by the General Partner, the appointment of the auditor
of the Partnership and such other matters that require the approval of the
Partners. At any other meeting of the Partners, such matters that require the
approval of the Partners may be considered, subject to the provisions set forth
in Section 13.3.
 
Subject to such guidelines and procedures as the Partners may from time to time
adopt, Partners and proxyholders not physically present at the meeting may by
means of remote communication:
 
(i)  
participate in a meeting of Partners;

 
(ii)  
be deemed present in person and vote at a meeting of the Partners, whether such
meeting is to be held at a designated place and/or by telephone,
video-conference, electronic or other means of communication (auditory and/or
visual) that permits all participants to communicate adequately with each other
during the meeting and to be identified, provided, that (a) the General Partner
shall implement reasonable measures to verify that each Person deemed present
and permitted to vote at the meeting by means of remote communication is a
Partner or proxyholder, (b) the General Partner shall implement reasonable
measures to provide such Partners and proxyholders a reasonable opportunity to
participate in the meeting and to vote on matters submitted to the Partners and
take other action at the meeting, including an opportunity to read or hear the
proceedings of the meeting, substantially concurrently with such proceedings and
(c) if any Partner or proxyholder votes or takes other action at the meeting by
means of remote communication, a record of such vote or other action shall be
maintained by the Partnership;

 
(iii)  
ballot requirements, if any, shall be satisfied by a ballot submitted by
electronic transmission or a vote expressed orally by remote communication,
provided that any such electronic transmission must either set forth or be
submitted with information from which it can be determined that the electronic
transmission was authorized by the Partner or proxyholder;

 
(iv)  
a Partner (other than the General Partner) participating in a meeting by remote
communication shall not record, videotape or memorialize in a similar manner any
part of the proceedings or the meeting; and

 
(v)  
any ballot, vote or direction submitted by remote communication may be revoked
by the Partner or proxyholder so long as the revocation is received by the
General Partner at or before the meeting.

 
 
13.2 Quorum
 
At any meeting of the Partners a quorum shall consist of both Special Partners.
If only one Special Partner is present on the date for which the meeting is
called within one hour after the time fixed for the holding of such meeting,
such Special Partner may appoint a chairman for the purpose of adjourning the
meeting and, in such event, the meeting shall be adjourned to be held at the
office designated for such purpose by the Partnership, being, as at the date of
this Agreement, as set forth in Section 13.1 and upon a date (being not less
than 10 days from the date of such meeting) and at a time to be fixed by the
chairman of the meeting. The General Partner shall give not less than five
Business Days' notice of the date, time and location of the adjourned meeting
and at such adjourned meeting a quorum shall consist of Partners then and there
present in Person or represented by proxy and voting. At any such adjourned
meeting any business may be transacted which might have been transacted at the
meeting as originally called. Subject to the provisions of Section 11.2, the
General Partner shall have the right to attend and be present at meetings of the
Partners. Notwithstanding the foregoing, during any such time that a Special
Partner shall have lost its right to vote its Partnership Interest and to attend
meeting of the Partners pursuant to Section 16.4, a quorum at any meeting of the
Partners shall consist of the Non-Defaulting Special Partner.
 
 
13.3 Notice
 
Notice of all meetings of the Partners, stating the date, time, place and
purpose of the meeting, and means of communicating by telephone,
video-conference, electronic or other means of communication, as the case may
be, shall be given by the Partner or Partners calling the meeting to each
Partner at its registered address, sent by telecopy and also mailed at least
five Business Days if the meeting is to be held physically, or two Business Days
if the meeting is to be held by telephone or other means of communication, and
not more than 30 days before the meeting. Only business stated in the notice of
meeting shall be considered at such meeting unless all Partners are present at
such meeting in person or by proxy and consent to the consideration of any other
business not stated in the notice of meeting. Such notice shall contain
sufficient information to enable each Partner to make a reasoned judgment on the
matters to be voted upon at the meeting. The presence of all Partners at a
meeting shall constitute a waiver by all of them of the notice provisions of
this Section 13.3.
 
 
13.4 Voting
 
Every question submitted to a meeting, except for those matters which
specifically require the agreement of all of the Partners or the Special
Partners entitled to vote thereon pursuant to the other provisions of this
Agreement, shall (i) be decided by resolution and (ii) subject to the provisions
of Section 13.1 with respect to meetings conducted in whole or in part by means
of remote communication, on a show of hands unless a vote by ballot is demanded
by one or more of the Partners, in which case a vote by ballot shall be taken.
In the case of an equality of votes, the chairman of the meeting shall not have
a casting vote. Votes may be given in Person or by proxy and a Person appointed
by proxy need not be a Partner. No Person other than the holder of a Unit or a
Person appointed by proxy is entitled to vote at a meeting of the Partners. At
any meeting of the Partners on a matter voted upon for which no vote by ballot
is requested, a declaration made by the chairman of the meeting as to the voting
on any particular resolution shall be conclusive evidence thereof.
 
 
13.5 Decisions
 
Any of the following actions of the Partnership may only be taken after
obtaining a Unanimous Resolution:
 
(a)  
The Partnership entering into any line of business other than the Business;

 
(b)  
The issuance of any Units other than as expressly provided hereunder;

 
(c)  
Any amendment of this Agreement other than to admit a new Partner upon the
Transfer of Partnership Interests or to reflect the issuance of
additional Units, in either instance in accordance with the express terms of
this Agreement;

 
(d)  
Any action or steps to terminate, dissolve, wind-up or liquidate the
Partnership; and

 
(e)  
As otherwise expressly provided in this Agreement.

 
 
13.6 Proxies
 
At any meeting of the Partners, any Partner entitled to vote thereat may vote by
proxy, provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the General Partner for verification prior to the
time at which such vote shall be taken. A proxy purporting to be executed by or
on behalf of a Partner shall be deemed valid unless challenged at or prior to
its exercise, and the burden of proving invalidity shall rest on the challenger.
 
 
13.7 Record Dates
 
For the purpose of determining the Partners which are entitled to vote or act at
any meeting or any adjournment thereof, or which are entitled to participate in
any Distribution, or for the purpose of any other action hereunder, the General
Partner may from time to time cause the transfer books to be closed for such
period, not less than five days or more than 10 days prior to the action in
question, as the General Partner may determine; or without causing the transfer
books to be closed the General Partner may fix a date not less than five days or
more than 10 days prior to the date of any meeting of the Partners, Distribution
or other action as a record date for the determination of Partners entitled to
vote at such meeting or any adjournment thereof or to receive such Distribution
or to be treated as Partners of record for purposes of such other action, and
any Partner which was a Partner at the time so fixed shall be entitled to vote
at such meeting or any adjournment thereof or to receive such Distribution, even
though it has since that date ceased to be a Partner, and no Partner becoming
such after that date shall be a Partner for any of the foregoing purposes.
 
 
13.8 Chairman
 
The first item of business at any meeting of the Partners shall be the election
of a chairman of the meeting.
 
 
13.9 Form of Proxy
 
Every proxy, whether for a specified meeting or otherwise, shall as nearly as
circumstances permit be substantially to the following effect:
 
"I, of  , being a Partner of Québec Silicon Limited Partnership, hereby appoint
  of _______________________, as my proxy to vote for me and on my behalf at the
meeting of Québec Silicon Limited Partnership to be held on the _____ day of
____________, _______, and every adjournment thereof and every poll that may
take place at such meeting or meetings.
 
As witness my hand this   day of  , ."
 
 
13.10 Additional Rules and Procedures
 
To the extent that the rules and procedures for the conduct of a meeting of the
Partners are not prescribed in this Agreement, such rules and procedures shall
be determined by all of the Partners present at the meeting.
 
 
13.11 Authorized Attendance
 
The General Partner shall have the right to authorize the presence of any
Persons, in addition to proxies, which are not Special Partners, at any meeting
of the Partners. Any proxy and, with the approval of the General Partner, any
other Person shall be entitled to address the meeting.
 
 
13.12 Resolutions in Writing
 
Any action that may be taken at a meeting of the Partners may be taken without a
meeting and without prior notice if agreed to unanimously in writing by all of
the Partners.
 
ARTICLE 14
 
RECORDS, REPORTS AND REPORTING
 
 
14.1 Records and Books of Account
 
The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership's
Business. Any books and records maintained by or on behalf of the Partnership in
the regular course of its business, including books of account and records of
Partnership proceedings, may be kept on, or be in the form of, computer disks,
hard disks, magnetic tape or any other information storage device, provided,
that the books and records so maintained are convertible into clearly legible
written form within a reasonable period of time. The books of the Partnership
shall be maintained, for financial reporting purposes, on an accrual basis in
accordance with GAAP up to and including December 31, 2010, and with IFRS
thereafter. The Special Partners shall have access to, and may take copies from,
all such books and records at all reasonable times during regular business
hours.
 
 
14.2 Reports
 
(a)  
Annual Financial Statements. As soon as possible, but in no event later than
20 days after the end of each Fiscal Year of the Partnership, the General
Partner shall cause to be delivered to each holder of a Unit, as indicated on
the Register, a financial report and unaudited financial statements of the
Partnership for such Fiscal Year, presented in accordance with GAAP up to and
including December 31, 2010, and with IFRS thereafter, in sufficient detail to
enable each such holder to prepare its income tax returns and consolidated
financial statements, including a balance sheet and statements of operations.
The financial statements (with the notes attached thereto) shall be audited and
reported upon by the auditor of the Partnership and certified by one or more
officers or directors of the General Partner, in accordance with applicable
Laws, as the case may be (including any Law applicable to a Partner), no later
than 20 Business Days after the end of each such Fiscal Year and shall be sent
to each holder of a Unit no later than 45 days after the end of each such Fiscal
Year.

 
(b)  
Quarterly Financial Statements. As soon as practicable, but in no event later
than 20 days after the end of each calendar quarter, the General Partner shall
cause to be delivered to each holder of a Unit, as indicated on the Register, a
financial report and unaudited financial statements of the Partnership for such
calendar quarter, presented in accordance with GAAP up to and including
December 31, 2010, and with IFRS thereafter, in sufficient detail to enable each
such holder to prepare its income tax returns and financial statements and in a
format ready to be consolidated into the financial statements of such holder,
including a balance sheet and statements of operations, such statements to be
approved or certified by the directors or one or more officers of the General
Partner, in accordance with applicable Laws, as the case may be (including any
Law applicable to a Partner), and such other information as the General Partner
determines to be necessary or appropriate.

 
(c)  
Annual Budget. As soon as possible, but in no event later than September 15th of
each calendar year, the General Partner shall cause to be delivered to each
Special Partner, the annual budget of the Partnership for the immediately
following Fiscal Year of the Partnership, presented in accordance with GAAP up
to and including December 31, 2010, and with IFRS thereafter, with sufficient
details and in a format ready to be consolidated into the financial statements
of such holder. An updated version of this annual budget, if needed or requested
by a Special Partner, will be addressed to each Special Partner at the latest by
October 15th of each calendar year.

 
(d)  
Material Filings. As soon as possible, the General Partner shall cause to be
delivered to each Special Partner copies of all material filings made by the
General Partner and/or the Partnership with any governmental authority
(including any regulatory authority).

 
(e)  
Other Information. Upon request, the General Partner shall provide any other
information which may be requested from time to time by a Special Partner,
acting reasonably (excluding for greater certainty, customer specific
information of a third party). In the event that any Partner requires any of the
foregoing reports or statements presented in a manner other than as described
above, the General Partner shall use its reasonable best efforts to satisfy such
needs, and such Partner shall reimburse the General Partner for any additional
costs incurred by the General Partner on its behalf.

 
 
14.3 Income Tax Information
 
(a)  
The General Partner shall send or cause to be sent to each Person which was a
Partner at any time during the Fiscal Year or on the date of dissolution of the
Partnership, within 60 days of the end of such Fiscal Year or within such other
shorter period of time as may be required by applicable Laws, all information,
in suitable form, relating to the Partnership necessary for such Person to
prepare such Person's Canadian federal, Canadian provincial and other (if any)
income tax returns.

 
(b)  
The General Partner shall prepare and provide the Special Partners with a copy
of each annual partnership information and income, franchise or other comparable
tax return that the Partnership is required to file on behalf of itself or the
Partners and Internal Revenue Service Schedule K-1 to Form 1065, together with
copies of all supporting documentation and information by the earlier of
30 Business Days prior to the due date for filing such tax return (taking into
account any extensions or waivers) and April 30 following the end of the Fiscal
Year. The Series B Partner shall be entitled to provide the General Partner
comments to any such information or tax return within 20 Business Days of
receiving the copy of the return and all supporting documentation and
information and the General Partner shall incorporate all such reasonable
comments. The General Partner shall notify the Series B Partner within five
Business Days of receiving the Series B Partner's comments in writing of its
decision with respect to the Series B Partner's comments. If the Series B
Partner disputes the General Partner's decision, the Series B Partner and the
General Partner shall attempt in good faith to resolve any such dispute within
five Business Days. To the extent that the Series B Partner and the General
Partner are unable to resolve the dispute within such time period, the Series B
Partner and the General Partner shall jointly engage an internationally
recognized accounting firm (the "Accounting Firm") and the Accounting Firm shall
be requested to resolve any such dispute within five Business Days. The Series B
Partner and the General Partner shall cooperate with each other and shall
promptly provide to the Accounting Firm such information as the Accounting Firm
may reasonably request in order to enable the Accounting Firm to render a proper
decision. References in this Section 14.3(b) to the Series A Partner and the
Series B Partner shall be deemed to, alternatively, refer to the Series B
Partner and the Series A Partner, respectively, at such time as affiliates of
the Series B Partner are entitled to nominate a majority of the members of the
GP Board.

 
(c)  
The fees and expenses of the Accounting Firm shall be borne by the Partnership
and, to the extent that the Partnership does not have sufficient funds, by the
Special Partners proportionately to their Pro-Rata Shares. The resolution by the
Accounting Firm of the dispute shall be used for purposes of preparing all of
the information and tax returns of the Partnership to the extent applicable. The
Partners agree that the procedure set forth in Section 14.3 for resolving
disputes with respect to the preparation of the Partnership's information and
tax returns shall be the sole and exclusive method for resolving any such
disputes.

 
(d)  
The General Partner shall file, in a timely manner on behalf of the Partnership
and the Partners, the information and tax returns contemplated by
Section 14.3(b) required to be filed by the Partnership, and shall provide the
Special Partners with a copy of all such as-filed returns, together with copies
of all supporting documentation and information, promptly after their filing.

 
 
14.4 Accounting Policies
 
Subject to the provisions of Sections 13.5 and 14.5, the General Partner is
authorized to establish from time to time accounting policies with respect to
the financial statements of the Partnership and to change from time to time any
accounting policy that has been so established so long as such policies are
consistent with GAAP up to and including December 31, 2010, and with IFRS
thereafter.
 
 
14.5 Auditor
 
The General Partner will, on behalf of the Partnership, cause the auditor of the
Partnership to review and report to the Partners upon the financial statements
of the Partnership for and as at the end of each Fiscal Year, and to advise upon
and make determinations with regard to financial questions relating to the
Partnership or required by this Agreement to be determined by the auditor of the
Partnership. Until its successor is appointed, the auditor of the Partnership
shall be Ernst & Young LLP. The Partners hereby agree that any successor auditor
of the Partnership shall be selected among the four largest accounting firms in
Canada.
 
 
14.6 Audit
 
The Special Partners (either directly or indirectly through an auditor or legal
counsel) shall have the right, at all reasonable times, to audit the books, the
registers and records of the Partnership and to discuss its affairs with
officers of the General Partner. In furtherance of the foregoing, the Special
Partners (either directly or indirectly through an auditor or legal counsel)
shall have the right to audit any transactions between the Partnership, on the
one hand, and any Special Partner (or Affiliate thereof), on the other.
 
 
14.7 Banking
 
The General Partner shall handle all banking necessary for the due performance
of the Partnership's accounting and administrative functions under the
provisions of this Agreement, and shall be responsible for the receipt and
disbursement of all monies of the Special Partners. The General Partner shall be
responsible for the management of cash balances and there shall be no
commingling with the monies of the Partnership with any monies of the General
Partner.
 
 
14.8 Internal Controls
 
The General Partner shall consult with the Special Partners with respect to
procedures relating to internal controls and shall implement and maintain a
system of internal controls over financial reporting meeting the requirements of
applicable Laws. The General Partner shall keep the Special Partners informed of
its efforts to implement such procedures and shall provide them with the results
of any assessments as to the effectiveness of such controls.
 
ARTICLE 15
 
CASH CALLS
 
 
15.1 Cash Call Notice
 
The General Partner shall make cash calls from time to time on behalf of the
Partnership in order to ensure sufficient funds are available to enable the
Partnership to (i) comply with applicable Laws, (ii) maintain the Facility in
sound condition such that it is capable of safely operating at current capacity
and (iii) satisfy pension funding obligations (each, a "Mandatory
Contribution"). The General Partner may, subject to obtaining any required
approval of the GP Board in accordance with the GP Organizational Documents
and/or the Shareholders Agreement, make additional cash calls from time to time
on behalf of the Partnership for other purposes. In the event that the General
Partner declines to make a call for what a Special Partner reasonably believes
to be a Mandatory Contribution within 30 days of any meeting of the GP Board at
which such Mandatory Contribution was proposed, either Special Partner may call
for a Mandatory Contribution. The General Partner or, regarding certain
Mandatory Capital Calls as described above, a Special Partner shall issue a cash
call notice (the "Cash Call Notice") to the Special Partners stating the amount
requested from each Special Partner, which shall correspond to their respective
Pro-Rata Share.
 
 
15.2 Non-Contributing Special Partner
 
If a Special Partner does not contribute its Pro-Rata Share of any cash call
made pursuant to the provisions of Section 15.1 within 30 days (the
"Contribution Deadline") following the receipt by such Special Partner of a Cash
Call Notice, the other Special Partner (directly or indirectly through one of
its Affiliates) shall have the right to loan to the Partnership the amount of
such Mandatory Contribution shortfall on an unsecured basis at an interest rate
of LIBOR (London Interbank Offered Rates with a term of three months as
published in The Wall Street Journal) plus 10% (1000 basis points); provided
that (i) the making of a loan by any Special Partner pursuant to this
Section 16.2 shall not relieve a non-contributing Special Partner's obligation
to make the applicable Mandatory Contribution (together with any accrued, but
unpaid, interest) and (ii) on the last Business Day of each calendar quarter,
such non-contributing Special Partner shall contribute to the Partnership an
amount equal to the aggregate amount of interest accrued (whether or not paid)
on such loan during such quarter. No additional Units shall be issued by the
Partnership with respect to any Mandatory Contributions or contributions made
relating to the Partnership's interest expense incurred pursuant to any loan
accepted pursuant to this Section 15.2 unless approved by a Unanimous
Resolution.
 
 
15.3 Funds for Special Projects
 
In the event that any Special Partner desires to make funds available for the
purpose of modifying or building equipment in order to satisfy the production
needs solely of such Special Partner, the Partners agree to use reasonable
efforts to determine, in good faith, an appropriate method to such allow such
Special Partner to make the funds available and to modify this Agreement
accordingly; provided, however, except as specifically agreed upon by the GP
Board in accordance with the terms of the GP Organizational Documents and/or
Shareholders Agreement, no such funding by a Special Partner shall be deemed a
Capital Contribution and no such funding shall alter the relative ownership
interests of the Special Partners.
 
ARTICLE 16
 
DEFAULT OF A SPECIAL PARTNER
 
 
16.1 Default
 
For the purposes of this Agreement, a default (a "Default") shall be deemed to
have occurred in respect of a Special Partner if:
 
(a)  
an order, judgment or decree, is voluntarily obtained by a Special Partner or an
effective resolution is passed by such Special Partner pursuant to the Laws of
any applicable jurisdiction, for the winding-up, liquidation or dissolution of
such Special Partner; or

 
(b)  
a Special Partner makes an assignment for the benefit of its creditors, is
deemed to have made an assignment for the benefit of its creditors, files an
assignment in bankruptcy, or files a proposal or a notice of intention to file a
proposal under the Bankruptcy and Insolvency Act (Canada) or any successor
legislation or any similar legislation of any applicable jurisdiction, or
applies for an order under the Companies' Creditors Arrangement Act (Canada) or
any similar legislation of any applicable jurisdiction; or

 
(c)  
an order, judgment or decree is entered or obtained adjudging a Special Partner
a bankrupt, or granting a motion seeking the liquidation, winding-up,
dissolution, reorganization, arrangement, adjustment or composition of a Special
Partner under the Companies' Creditors Arrangement Act (Canada), the Bankruptcy
and Insolvency Act (Canada), or the Winding Up and Restructuring Act (Canada) or
any successor legislation or any similar legislation of any applicable
jurisdiction; or

 
(d)  
proceedings are begun by a third party (i) for the appointment of a liquidator,
trustee in bankruptcy, custodian, sequestrator, receiver, receiver and manager
or any other Person with similar powers for a Special Partner or all or
substantially all of a Special Partner's assets or properties, or (ii) to have
an order for relief entered against such Special Partner as debtor or to
adjudicate it bankrupt or seeking the liquidation, winding-up, dissolution,
reorganization, arrangement, adjustment or composition under the Companies'
Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada)
or the Winding-up and Restructuring Act (Canada) or any successor legislation or
any similar legislation of any applicable jurisdiction, unless the Special
Partner is, within 10 days and in good faith, disputing such proceedings and in
any event such proceedings are dismissed or withdrawn within 30 days after the
commencement thereof; or

 
(e)  
a Special Partner applies for or consents to, approves or accepts the
appointment of a liquidator, trustee in bankruptcy, custodian, sequestrator,
receiver, receiver and manager or any other Person with similar powers for
itself or all or substantially all of its assets or properties; or

 
(f)  
a seizure or execution or any similar process, other than pursuant to a Security
Interest permitted, contemplated or acknowledged under this Agreement, is levied
or enforced upon or against the Partnership Interest of such Special Partner and
the same remains unsatisfied for the shorter of a period of 90 days or such
period as would permit the same to be sold, unless the Special Partner is,
within 10 days and in good faith, disputing such process; or

 
(g)  
a seizure or execution or any similar process, pursuant to a Security Interest
permitted, contemplated or acknowledged under this Agreement, is levied or
enforced upon or against the Partnership Interest of such Special Partner and
the same remains unsatisfied for the shorter of a period of 90 days or such
period as would permit the same to be sold, unless the Special Partner is,
within 10 days and in good faith, disputing such process; or

 
(h)  
a Special Partner becomes Insolvent; or

 
(i)  
a Partnership Interest is Transferred (including, for greater certainty, the
granting of a Security Interest), except in compliance with the provisions of
this Agreement; or

 
(j)  
a Special Partner or a Special Partner's Affiliate that is a shareholder of the
General Partner is in Default (as such term is defined in the Shareholders
Agreement) under the Shareholders Agreement and fails to cure such Default
within any applicable cure period stated therein.

 
A Special Partner in respect of which a Default has occurred is referred to as
the "Defaulting Special Partner" and the Special Partners in respect of which no
Default has occurred are the "Non-Defaulting Special Partners". In the event of
the occurrence of more than one Default with respect to a Special Partner, each
such Default shall be deemed to be a separate Default.
 
 
16.2 No Default
 
For greater certainty, the failure by a Special Partner to advance its share of
any funds shall not, per se, constitute or give rise to a Default.
 
 
16.3 Acts of Insolvency
 
The occurrence of any of the events described in Sections 16.1(a), 16.1(b),
16.1(c), 16.1(d), 16.1(e), 16.1(g) or 16.1(h) shall constitute and give rise to
an "Act of Insolvency".
 
 
16.4 Rights of Defaulting Special Partner upon a Default
 
Upon the giving of notice of the occurrence of a Default to the Defaulting
Special Partner and the secretary of the General Partner by any Non-Defaulting
Special Partner and unless and until such Default and any subsequent Default, if
any, shall have been remedied in full, the Defaulting Special Partner shall lose
the right to vote its Partnership Interest and to attend meetings of the
Partners, and the Partnership Interest of such Defaulting Special Partner shall
be disregarded for the purposes of any decision to be taken at a meeting of the
Partners; provided, however, that any such Defaulting Special Partner, in
respect of which a Default other than an Act of Insolvency has occurred and is
continuing, shall nevertheless retain the right to attend any meeting of the
Partners.
 
 
16.5 Right to Purchase of Non-Defaulting Special Partners
 
If a Default occurs, the Non-Defaulting Special Partner shall have the right to
purchase, at its option, the Partnership Interest of the Defaulting Special
Partner, for a purchase price equal to (i) the fair market value of such
Partnership Interest where the Default is an Act of Insolvency, and (ii) the
lesser of (a) 75% of the book value and (b) 75% of the fair market value, of
such Partnership Interest in every other case.
 
The acquisition of the Partnership Interest of a Defaulting Special Partner
shall not release the Defaulting Special Partner from any of its obligations
under this Agreement, the Shareholders Agreement or the Supply Agreement, to the
extent that such obligations existed prior to or arose from anything done or
omitted to be done prior to the time of purchase of such Partnership Interest
pursuant hereto.
 
 
16.6 Default Payments by Non-Defaulting Special Partners
 
In the event that a Special Partner becomes a Defaulting Special Partner, the
Non-Defaulting Special Partner may elect to remedy the default of the Defaulting
Special Partner (each a "Paying Non-Default Special Partner") by payment of
monies or otherwise. Any amount paid by a Non-Defaulting Special Partner to
remedy a Default (the "Default Payments") shall be made directly to the Person
to whom such payment was to be made on behalf of the Defaulting Special Partner,
and shall be deemed to constitute a demand loan by the Paying Non-Defaulting
Special Partner to the Defaulting Special Partner bearing interest thereon, both
before and after default and judgment, at an annual rate equal to the Prime Rate
plus 10% per annum compounded semi-annually from the date on which such payment
was made until the date of repayment.
 
If a Default occurs, and the Non-Defaulting Special Partner has elected to
remedy the Default pursuant to the immediately preceding paragraph, the
Non-Defaulting Special Partner shall be subrogated in all of the rights of the
payee against the Defaulting Special Partner.
 
 
16.7 Waiver 2229 Civil Code
 
To the fullest extent permitted under applicable Law, each of the Partners
hereby waives its rights under Article 2229 of the Civil Code with respect to
the expulsion of a partner of a partnership in certain circumstances.
 
ARTICLE 17
 
TERMINATION OF THE PARTNERSHIP
 
 
17.1 No Dissolution or Termination
 
The Partnership shall continue unless and until terminated pursuant to
Section 17.2 and shall not be dissolved or terminated by the occurrence of any
of the following events:
 
(a)  
if any amendment is made to this Agreement; or

 
(b)  
if the name and style under which the Partnership carries on business or its
principal place of business is changed;

 
but in each such case, a declaration of change or new declaration of limited
partnership shall, if required by applicable Law, be forthwith executed by the
Partners and filed as required by applicable Law.
 
 
17.2 Termination
 
The Partnership shall be terminated upon the occurrence of any one of the
following events:
 
(a)  
the end of the term as provided in Section 2.1; or

 
(b)  
the written mutual agreement between the Partners to terminate the Partnership;
or

 
(c)  
the bankruptcy, Insolvency, dissolution, liquidation, winding-up or receivership
of the General Partner, unless the General Partner is replaced, pursuant to
Section 11.2, within 120 days of such bankruptcy, Insolvency, dissolution,
liquidation, winding-up or receivership.

 
The termination of the Partnership shall not prejudice any accrued rights of the
General Partner and shall not bring to an end the rights or obligations of the
Partners that are stated to survive the termination of the Partnership or this
Agreement. The provisions of Section 11.6, Article 12, Article 18,
Sections 20.1, 20.2 and 20.3 shall survive the termination of this Agreement.
 
Upon the termination of the Partnership, the Partners shall take all necessary
steps to wind up the activities of the Partnership, and shall share the wind up
costs pro rata to their respective Partnership Interest, as the case may be. In
such event, a full and general account of the assets, liabilities and
transactions of the Partnership shall at once be taken. The assets may be sold
and turned into cash as soon as possible and all debts and other amounts due to
the Partnership collected. The proceeds thereof shall be applied as follows:
(i) to discharge the debts and liabilities of the Partnership, and the expenses
of liquidation; (ii) to set aside such cash reserves as the General Partner
shall deem reasonably necessary for any contingent or unforeseen liabilities or
obligations of the Partnership; (iii) to pay each Partner or the legal
representative of each Partner any unpaid distribution, salary, drawing account,
interest or profit to which he or she shall then be entitled; and (iv) to divide
the surplus, if any, among the Partners or their legal representatives as
follows: first, to the extent of each Partner's then capital account, in
proportion to the Partners' then capital accounts in the Partnership and then to
each Partner in accordance with its respective Pro-Rata Share.
 
ARTICLE 18
 
CONFIDENTIALITY
 
 
18.1 Confidentiality
 
Each Partner hereby agrees that, except as required by applicable Law, it shall
use Confidential Information only for the purposes of fulfilling its obligations
hereunder and that it shall not, except as required by applicable Law in the
opinion of such Partner's counsel or except as such Partner in good faith
believes necessary or appropriate in the course of conducting the Partnership's
business, directly or indirectly, disclose, divulge, reveal, report, publish,
transfer or use any Confidential Information for any other purpose whatsoever;
provided, that this shall not prevent a Partner from disclosing Confidential
Information to its Affiliated Persons, advisors, accountants, attorneys and,
subject to the provisions of Article 9, bona fide lenders or potential
transferees of the Partner's Partnership Interest, provided, that in any such
case the Person to whom Confidential Information is disclosed is advised of the
proprietary nature of the Confidential Information and the restrictions
contained in this Section 18.1, and the disclosing Partner shall be responsible
for any breach of this Section 18.1 by such Person. For the purposes of this
Agreement, the term "Confidential Information" shall mean all data or
information whatsoever concerning the Partnership, the General Partner, and
their respective Affiliated Persons, Controlled Affiliated Persons and their
respective businesses, which is non-public, confidential or proprietary in
nature in whatever form or manner provided, whether or not reduced to writing,
whether tangible or intangible, together with analyses, compilations, forecasts,
studies or other documents or records that contain or are based on such
information or data prepared by the Partnership, a Partner or any other Person
at the Partnership's or the Partner's request, disclosed by one Person to
another, including (i) financial statements and other financial and operating
information, (ii) processes, intellectual property, methods, techniques and
arrangements relating to such businesses and activities and the manner in which
the Partnership, the Partners and their Controlled Affiliated Persons do
business, (iii) any other materials or information that are not generally known
to others engaged in similar businesses or activities, and (iv) all information
that contains, is derived from or relates to any of the above enumerated
materials and information. Notwithstanding the foregoing, each Partner may
disclose (subject to applicable laws) Confidential Information if (a) any such
Confidential Information is or becomes generally available to the public other
than as a result of disclosure by a Partner (or any of its Affiliated Persons)
that does not own such Confidential Information, (b) any such Confidential
Information (including any report, statement, testimony or other submission to a
governmental authority) is required to be disclosed by applicable laws,
including but not limited to applicable securities laws, applicable tax laws and
accounting regulations, after prior notice has been given to the other Partner
to the extent such notice is permitted by applicable law, provided that no such
notice is required if prohibited by applicable law, (c) any such Confidential
Information is reasonably necessary to be disclosed in connection with any
dispute with respect to this Agreement or the Shareholders Agreement (including
in response to any summons, subpoena or other legal process or formal or
informal investigative demand issued to the disclosing Partner in the course of
any litigation, arbitration, mediation, investigation or administrative
proceeding), (d) any such Confidential Information was or becomes available to a
Partner on a non-confidential basis and from a source (other than the other
Partner or any Affiliated Person or representative of such Partner) that is not
bound by a confidentiality agreement with respect to such information or (e) any
such Confidential Information that was previously or is after the date hereof
independently developed without the aid, application or use of any information
that is to be kept confidential under this Section 18.1 is evidenced by a
written record proving such independent development. For avoidance of doubt,
"Affiliated Persons" shall include, with respect to DCC LP Canco, Dow Chemical
Company and Corning Incorporated for all purposes of this Section 18.1. The
provisions of this Section 18.1 shall not otherwise affect any rights granted
pursuant to any other agreement.
 
ARTICLE 19
 
DISPUTE RESOLUTION
 
 
19.1 Amicable Resolution
 
The Partners mutually desire that friendly collaboration will continue among
them with respect to the relationship created by this Agreement and the
Shareholders Agreement. Accordingly, they will try, and they will cause their
respective Affiliates to try, to resolve in an amicable manner all disagreements
and misunderstandings connected with their respective rights and obligations
under this Agreement and the Shareholders Agreement, including any amendments
hereto and thereto. In furtherance thereof, in the event of any dispute or
disagreement between the Partners as to the interpretation of any provision of
this Agreement or the Shareholders Agreement or any other agreements related
hereto or thereto or arising out of the transactions contemplated hereby or
thereby, or the performance of obligations hereunder or thereunder, including
for the purposes of an inability to obtain a Unanimous Resolution when required,
other than disputes arising under Section 14.3, which shall be resolved in the
manner set forth in Section 14.3, or with respect to any determination of book
value, fair market value or Valuation Price pursuant to this Agreement, which
shall be resolved in the manner set forth in Section 21.4 hereof (each a
"Dispute"), then unless otherwise expressly provided in such other agreement
related hereto (it being understood that Disputes under the Supply Agreement and
the Framework Agreement shall be resolved in accordance with the terms thereof),
upon written request of either party, the matter will be referred for resolution
to the Operating Committee of the General Partner. The Operating Committee will
make a good faith effort to promptly resolve all Disputes referred to it.
Operating Committee decisions will be unanimous and will be binding on the
Partners. If the Operating Committee does not agree to a resolution of a Dispute
within 30 days after the reference of the matter to it, the Dispute will be
referred to a senior officer of each Special Partner (as so designated by each
Special Partner). If the specified senior officers of the Special Partners do
not agree to a resolution of the Dispute within 30 days after the reference of
the matter to them, then the Partners will be free to exercise the remedies
available to them under applicable law, subject to Sections 19.2 and 19.3.
 
 
19.2 Mediation
 
In the event any Dispute cannot be resolved in an amicable manner as set forth
in Section 19.1, the Partners intend that such Dispute be resolved by mediation.
If the Operating Committee and the applicable senior officers of each Special
Partner are unable to resolve the Dispute as contemplated by Section 19.1,
either of the Special Partners may demand mediation of the Dispute by written
notice to the other in which case the parties will select a mediator within
10 days after the demand. The mediator shall be a single qualified mediator
experienced in the matters at issue, such mediator to be mutually agreed upon by
the Special Partners. Neither party may unreasonably withhold consent to the
selection of the mediator. Each Special Partner will bear its own costs of
mediation but both parties will share the costs of the mediator equally.
 
 
19.3 Arbitration
 
(a)  
In the event that the Dispute is not resolved in accordance with Section 19.1 or
20.2, either party involved in the Dispute may submit the Dispute to binding
arbitration pursuant to this Section 19.3; provided that no Dispute arising out
of the failure to obtain a Unanimous Resolution shall be eligible for or
submitted to binding arbitration pursuant to this Section 20.3. All Disputes
submitted to arbitration pursuant to this Section 19.3 shall be resolved in
accordance with the Commercial Arbitration Rules (the "Rules") of the American
Arbitration Association (the "AAA"). All cost and expenses incurred by the
arbitrators shall be shared equally by the applicable parties and each party
shall bear its own costs and expenses in connection with any such arbitration
proceeding.

 
(b)  
In any Dispute submitted to binding arbitration pursuant to this Section 19.3,
there shall be three arbitrators: (i) one appointed by the Series A Partner,
(ii) one appointed by the Series B Partner and (iii) one appointed by the two
arbitrators appointed by the Special Partners. Each party to a Dispute shall
choose an arbitrator within 30 days of receipt by a party of the demand for
arbitration. If any party fails to appoint an arbitrator within the time periods
specified herein or if the two arbitrators appointed by the Special Partners are
unable to agree upon a third, such arbitrator shall, at any party's request, be
appointed by the AAA, pursuant to a listing, ranking and striking procedure in
accordance with the Rules. Any arbitrator appointed by the AAA shall have no
less than 15 years of experience with large, complex commercial cases, and shall
be an experienced arbitrator.

 
(c)  
The language of the arbitration shall be English. The place of arbitration shall
be New York, New York. Except as set forth in this Article 19, the parties agree
that arbitration shall be their exclusive remedy with respect to Disputes. In
addition to the authority conferred on the arbitral tribunal by the Rules, the
arbitral tribunal shall have the authority to order such production of documents
and such depositions of witnesses as may reasonably be requested by either party
or by the arbitral tribunal itself. The award rendered in any arbitration
commenced hereunder shall be final and binding upon the applicable parties and
judgment thereon may be entered in any court of competent jurisdiction. By
agreeing to arbitration, the parties do not intend to deprive any court of its
jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment, or
other order in aid of arbitration proceedings and/or the enforcement of any
award. Without prejudice to such provisional remedies as may be available under
the jurisdiction of a court, the arbitral tribunal shall have full authority to
grant provisional remedies and to direct the applicable parties to request that
any court modify or vacate any temporary or preliminary relief issued by such
court, and to award damages for the failure of any applicable party to respect
the arbitral tribunal's orders to that effect. Any arbitration hereunder shall
be confidential and all information about the arbitration or the substance of
the proceedings thereunder shall be treated as Confidential Information pursuant
to Article 18 hereof.

 
 
19.4 Non-Exclusive Remedy
 
The Partners acknowledge and agree that money damages would not necessarily be a
sufficient remedy for any breach of this Agreement or the Shareholders Agreement
by the Partners or their Affiliates. Accordingly, nothing in this Agreement will
prevent the Special Partners from seeking injunctive or similar relief in the
event: (i) any delay resulting from efforts to resolve such Dispute pursuant to
Section 19.2 and Section 19.3 could result in serious and irreparable injury to
either party; or (ii) of any actual or threatened breach of any provisions of
this Agreement or the Shareholders Agreement. All actions for such injunctive or
interim relief shall be brought in a court of competent jurisdiction in
accordance with this Agreement. Such remedy shall not be deemed to be the
exclusive remedy for breach of this Agreement or the Shareholders Agreement.
 
 
19.5 Enforcement by Partners
 
Notwithstanding anything to the contrary in this Agreement, the Shareholders
Agreement or the Supply Agreement, each Partner shall have the right, but not
the obligation, to enforce this Agreement, the Shareholders Agreement and the
Supply Agreement on behalf of the Partnership with respect to the obligations of
the other Partners and their Affiliates hereunder and thereunder.
 
ARTICLE 20
 
INDEMNIFICATION
 
 
20.1 General Indemnity
 
The Partnership shall indemnify the General Partner for all payments made by the
General Partner under Section 11.2 of the Shareholders Agreement, provided, that
the Person or Persons indemnified by the General Partner: (i) acted honestly and
in good faith; and (ii) in the case of a criminal or administrative action or
proceeding that is enforced by a monetary penalty, had reasonable grounds for
believing that his or her conduct was lawful.
 
 
20.2 General Partner's Indemnity
 
The General Partner will indemnify and hold harmless each Special Partner
(including former Special Partners) for all costs, expenses, damages or
liabilities suffered or incurred by the Special Partner if the limited liability
of such Special Partner is lost for or by reason of the negligence of the
General Partner in performing its duties and obligations hereunder.
 
 
20.3 Advance by the Partnership
 
To the fullest extent permitted under applicable Law, expenses (including legal
fees and expenses) incurred by an indemnitee in defending any claim, demand,
action, suit or proceeding shall, in the circumstances of any claim, demand,
action, suit or proceeding made against any director or officer of the General
Partner (including, where the context so requires or permits, any former
director or officer of the General Partner and an individual who acts or acted
at the General Partner's request as a director or officer of a body corporate of
which the General Partner is or was a shareholder or creditor (or an individual
who undertakes or has undertaken any liability on behalf of the General Partner,
any such body corporate or the Partnership)) and his or her heirs and legal
representatives, from time to time, be advanced by the Partnership prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Partnership of an undertaking by or on behalf of the indemnitee to repay
such amount if it shall be determined that the indemnitee is not entitled to be
indemnified as authorized in Section 20.1.
 
 
20.4 Insurance
 
The Partnership may purchase and maintain insurance, on behalf of the General
Partner and other Persons, against any liability that may be asserted against or
expense that may be incurred by the General Partner or such other Person in
connection with the Partnership's activities, whether or not the Partnership
would have the power to indemnify the General Partner or such other Person
against such liabilities under the provisions of this Agreement.
 
 
20.5 Exclusivity
 
The remedies provided for in this Article 20 are not exclusive with respect to,
and shall not limit any rights or remedies that may otherwise be available to,
any Persons who may be entitled to indemnification hereunder at law or in
equity.
 
ARTICLE 21
 
GENERAL
 
 
21.1 Notices
 
Any notice, waiver, request, demand or other communication given or made
pursuant to this Agreement shall be in writing and delivered to the addresses
below, and shall be deemed to have been duly given or made as follows: (i) if
sent by registered or certified mail, postage and fees prepaid, on the fifth
Business Day after same was deposited with the post office; (ii) if sent by
reputable overnight courier, when delivered; (iii) if sent by facsimile
transmission or by any other written form of electronic communication, return
receipt requested, the Business Day next following receipt; or (iv) if otherwise
actually personally delivered, when delivered. Any Partner may from time to time
change its address for receiving notices by giving written notice thereof in the
manner set forth above.
 
(a)  
if to BSI, to:

 
Becancour Silicon Inc.
 
c/o Timminco Limited
 
Sun Life Financial Tower
 
150 King Street West
 
Suite 2401
 
Toronto ON M5H 1J9
 
Attention:                          General Counsel and Corporate Secretary
 
Fax:                            (416) 364-3451
 
E-mail:                                    pkalins@timminco.com
 
 
a copy (which shall not constitute notice) to:
 
Stikeman Elliott LLP
 
5300 Commerce Court West
 
199 Bay Street
 
Toronto, Ontario M5L 1B9
 
Attention:                      Jay C. Kellerman
 
Fax:                              (416) 947-0866
 
E-mail:                          jkellerman@stikeman.com
 
 
if to DCC LP Canco, to:
 
c/o Dow Corning Corporation
 
2200 W. Salzburg Road
 
Midland, Michigan 48686-0994
 
Attention:                        Sue K. McDonnell
 
                           Senior Vice President, General Counsel & Secretary
 
Fax:                          (989) 496-8307
 
E-mail:                            sue.mcdonnell@dowcorning.com
 
 
with a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
 
Four Times Square
 
New York, New York 10036
 
Attention:                      David J. Friedman
 
Fax:                              (212) 735-2000
 
E-mail:                          David.Friedman@skadden.com
 
 
if to GP, to:
 
Québec Silicon General Partner Inc.
 
c/o Becancour Silicon Inc.
 
Sun Life Financial Tower
 
150 King Street West
 
Suite 2401
 
Toronto ON M5H 1J9
 
Attention:                      General Counsel and Corporate Secretary
 
Fax:                              (416) 364-3451
 
E-mail:                          pkalins@timminco.com
 
 
with a copy (which shall not constitute notice) to DCC LP Canco together with a
copy to the legal advisor of DCC LP Canco and the legal advisor of BSI.
 
 
21.2 Preamble
 
The preamble forms an integral part of this Agreement.
 
 
21.3 Execution of Documents
 
Each Partner shall promptly notify the General Partner of any changes in the
information relating to such Partner contained herein, and promptly provide the
General Partner with such other information as the General Partner may
reasonably request for the purposes of the preparation of any declaration filed
or required to be filed under applicable Law.
 
 
21.4 Determinations of Book Value and Fair Market Value
 
In circumstances where book value or fair market value, as the case may be, is
to be determined or established pursuant to the provisions of this Agreement,
book value or fair market value, as the case may be, shall be conclusively
determined by an independent chartered accounting firm agreed to by the Special
Partners. In the event that such parties fail to jointly select an appraiser
within such time period, then at the request of a party, the AAA located in New
York, NY, shall provide the parties with a list of five appraiser candidates of
which each of the Special Partners shall be allowed to strike one name and both
parties shall rank the remaining appraiser candidates in order of acceptance.
The AAA shall select one of the appraiser candidates remaining on the lists,
taking into account the rankings of such candidates by the parties. The
appraiser shall be requested to make its determination within a period of
30 days, and the cost of any such determination or appraisal shall be borne by
the Special Partner(s) whose Units are Transferred (except if determined
pursuant to Sections 10.6(c) and 10.7(d), in which case the costs shall be split
between the Special Partners) and may be deducted from the proceeds of any such
Transfer together with any other expenses incurred in connection therewith. In
all cases where book value is to be determined or established, it shall be
determined or established on the basis of historical cost, without any
adjustment for financial interest. In all cases where fair market value is to be
determined or established under this Agreement (other than pursuant to
Section 16.5), fair market value shall be determined and established by
determining the price that a willing seller and willing buyer would agree to, in
either case not under duress, without taking into consideration any minority
discount and taking into account the business of the Partnership and its
projected cash flows and profitability, giving effect to the obligations under
the Supply Agreement.
 
 
21.5 Entire Agreement
 
Each of the Partners hereby agrees and represents and warrants that this
Agreement and the Shareholders Agreement, as between any of them, constitutes
the complete and exclusive statement of the agreements between them with respect
to their relationship as partners in the Partnership, and their Affiliates as
shareholders of the General Partner. This Agreement supersedes all prior
negotiations, agreements and communications, written or oral between the
Partners, including their Affiliated Persons, with respect to their relationship
between themselves as partners in the Partnership. For greater certainty, this
Agreement does not supersede any of the agreements, documents or instruments
listed in Schedule 21.5 attached hereto.
 
 
21.6 Amendment
 
No amendments, changes or modifications to this Agreement shall be valid except
if the same are in writing and signed by a duly authorized representative of
each of the Partners.
 
 
21.7 No Waiver
 
No consent or waiver, expressed or implied, by any Partner of any breach or
default by any Partner in the performance of its obligations hereunder shall be
deemed or construed to be a consent to or waiver of any other breach or default
in the performance by such other Partner of the same or any other obligations of
such Partner. Failure on the part of any Partner to complain of any act or
failure to act of any other Partner or to declare the other Partner in default,
irrespective of how long such failure continues, shall not constitute a waiver
by the first mentioned Partner of its rights hereunder.
 
 
21.8 Severability
 
If any of the provisions contained in this Agreement are found by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality or enforceability of the remaining provisions contained
herein shall not be in any way affected or impaired thereby. In addition, if any
provision of this Agreement is found by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect, the Partners shall negotiate
in good faith appropriate modifications to this Agreement to replace the
invalid, illegal or unenforceable provision by a valid, legal and enforceable
provision the effect and purpose of which is as close as possible to the
intended effect and purpose of the invalid, illegal or unenforceable provision.
 
 
21.9 Currency
 
All dollar amounts referred to in this Agreement are stated in the lawful
currency of Canada.
 
 
21.10 Number and Gender
 
Words in the singular include the plural and vice versa and words in one gender
include all genders.
 
 
21.11 Date for Any Action
 
If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.
 
 
21.12 Accounting Principles
 
Wherever in this Agreement reference is made to a calculation to be made or an
action to be taken in accordance with GAAP or IFRS, such reference shall be
deemed to be GAAP or IFRS, as the case may be, applicable as at the date on
which such calculation or action is made or taken or required to be taken, as
the case may be.
 
 
21.13 Successors and Assigns
 
This Agreement shall inure to the benefit of and be binding upon the Partners
and their personal representatives, successors and permitted assigns, and any
reference to a right or an obligation of a Partner shall be deemed to include a
reference to such personal representatives, successors and permitted assigns to
the extent that the context requires or permits.
 
 
21.14 Public Announcements
 
Any material press release, public announcement or publicity with respect to the
Partnership or the Project or any of the transactions contemplated by this
Agreement shall be made only with the prior written consent of the Partners
unless such release or announcement is required by applicable Law, in which case
the Partner required to make such release or announcement shall use its best
efforts to obtain approval of the other Partners to the form, nature and extent
of such disclosure, which approval shall not be unreasonably withheld.
 
 
21.15 Governing Law
 
This Agreement and the rights, obligations and relations of the Partners shall
be governed and construed in accordance with the laws of the Province of Québec
and the federal laws of Canada applicable therein.
 
 
21.16 Jurisdiction
 
The Partners hereby agree to submit to the jurisdiction of the courts of the
Province of Québec (within the judicial district of Montreal) with respect to
all matters that relate to this Agreement.
 
 
21.17 Further Assurances
 
In connection with this Agreement and the transactions contemplated hereby, each
Partner shall execute and deliver any additional documents and instruments and
perform any additional acts that the GP Board determines to be necessary or
appropriate to effectuate and perform the provisions of this Agreement and those
transactions.
 
 
21.18 Third Parties
 
Except as expressly provided in this Agreement, this Agreement does not create
any rights, claims or benefits inuring to any Person that is not a party hereto,
and it does not create or establish any third-party beneficiary hereto. Each
Partner agrees to cause its Affiliates to comply with the provisions of this
Agreement applicable to such Affiliates, and shall be liable for any failure of
any such Affiliate to comply with such provisions.
 
 
21.19 Counterparts
 
This Agreement and any amendment, supplement, restatement or termination of this
Agreement in whole or in part may be signed and delivered in any number of
counterparts (including facsimile counterparts), each of which when signed and
delivered is an original but all of which taken together constitute one and the
same instrument.
 
[Intentionally Left Blank]
 

 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as of
the day first written above.
 
BÉCANCOUR SILICON INC.
   
Per:
/s/ Peter Kalins   
Name: Peter Kalins
Title: General Counsel and Corporate Secretary
duly authorized
   
DOW CORNING CANADA, INC.
   
Per:
/s/ J. Donald Sheets  
Name: J. Donald Sheets
Title: Director
duly authorized
     
QUÉBEC SILICON GENERAL PARTNER INC.
   
Per:
/s/ Peter Kalins     
Name: Peter Kalins
Title: General Counsel and Corporate Secretary
duly authorized

 
AND INTERVENING FOR THE PURPOSES OF SECTION 10.6 HEREOF
 

   
TIMMINCO LIMITED
   
Per:
/s/ Peter Kalins     
Name: Peter Kalins
Title: General Counsel and Corporate Secretary
duly authorized

 
(signature page to Amended and Restated Limited Partnership Agreement)
 

 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 21.5
 
Non-Superseded Agreements
 
-  
Business Transfer Agreement

 
-  
Shareholders Agreement

 
-  
Supply Agreement

 
-  
Lease Agreement (administration building)

 
-  
Shared Expenses Agreement re: Laboratory

 
-  
Servitude Agreement (when executed)

 
-  
Shared Services Agreement

 
-  
Timminco Support Agreement

 
-  
Agency Agreement

 
-  
Pension Transfer Agreement

 
-  
Intellectual Property Assignment

 
-  
BSI/DCC Intellectual Property License Agreement

 
-  
Bécancour LP Intellectual Property License Agreement

 
-  
Loan Agreement

 
-  
Deeds of Hypothec

 
-  
Nominee Agreement re: HP2 Property

 
-  
Nominee Agreement re: Facility

 
-  
Framework Agreement

 
-  
Side letter relating to Post-Closing Obligations

 
-  
Agreement relating to Proceeds of Title Insurance

 